--------------------------------------------------------------------------------

EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

between

NEXAIRA, INC.

 as Borrower,

and

CENTURION CREDIT FUNDING LLC

as Lender

Dated as of May 16, 2011

--------------------------------------------------------------------------------

Table of Contents

SECTION 1 DEFINITIONS 1 1.1 UCC Definitions 1 1.2 Accounting Definitions and
Financial Statements 1 1.3 Certain Defined Terms 1 1.4 Other Definitional
Provisions 16 1.5 Construction 16 SECTION 2 LOAN, COLLATERAL AND CONVERSION 17
2.1 Loan 17 2.2 Use of Proceeds 19 2.3 Interest 19 2.4 Prepayment 19 2.5 Fees
and Expenses 20 2.6 General Provisions Regarding Payments and Principal Payments
20 2.7 Grant of Security Interest 21 2.8 Preservation of Collateral and
Perfection of Security Interests Therein 21 2.9 Possession of Collateral and
Related Matters 23 2.10 Release of Security Interests 23 2.11 Taxes 23 2.12
Blocked Accounts 24 2.13 Conversion Option 25 2.14 Conversion Price 25 2.15
Mechanics of Conversion 25 SECTION 3 CONDITIONS TO CLOSING AND advances 27 3.1
Conditions to Closing 27 3.2 Conditions for Future Advances 30 SECTION 4
REPRESENTATIONS AND WARRANTIES 31 4.1 Organization, Powers, Capitalization 31
4.2 Authorization of Borrowing; No Conflict 32 4.3 Financial Condition 33 4.4
Indebtedness and Liabilities 33 4.5 Account Warranties 33

-i-

--------------------------------------------------------------------------------


4.6 Names, Entity Changes 34 4.7 Jurisdictions; Locations; FEIN 34 4.8 Title to
Properties; Liens 35 4.9 Litigation; Adverse Facts 35 4.10 Payment of Taxes 35
4.11 Performance of Agreements 35 4.12 Employee Benefit Plans 35 4.13
Intellectual Property 36 4.14 Broker’s Fees 36 4.15 Environmental Compliance 36
4.16 Solvency 37 4.17 Disclosure 37 4.18 Insurance 37 4.19 Compliance with Laws
37 4.20 Bank Accounts 37 4.21 Subsidiaries and Affiliates 37 4.22 Employee
Matters 38 4.23 Governmental Regulation 38 4.24 Trade Relations 38 4.25 Absence
of Defaults 38 SECTION 5 AFFIRMATIVE COVENANTS 38 5.1 Financial Statements and
Other Reports 38 5.2 Access to Accountants 41 5.3 Inspection 42 5.4 Collateral
Records 42 5.5 Account Covenants; Verification 42 5.6 Corporate Existence 42 5.7
Payment of Taxes 43 5.8 Maintenance of Properties; Insurance 43 5.9 Compliance
with Laws 43 5.10 Further Assurances 43 5.11 Collateral Locations 43 5.12
Landlords and Bailees 43

-ii-

--------------------------------------------------------------------------------


5.13 Use of Proceeds and Margin Security 44 5.14 Revisions or Updates to
Schedules 44 5.15 Accuracy of Information 44 5.16 Delivery of Certain
Collateral; Requirements to Give Notice of Future Acquisition of Certain
Collateral 44 5.17 SEC Filings 46 SECTION 6 NEGATIVE COVENANTS 46 6.1
Indebtedness 46 6.2 Guaranties 46 6.3 Transfers, Liens and Related Matters 46
6.4 Restriction on Fundamental Changes 47 6.5 Transactions with Affiliates 47
6.6 Environmental Liabilities 47 6.7 Conduct of Business 47 6.8 Compliance with
ERISA 47 6.9 Subsidiaries 47 6.10 Fiscal Year 47 6.11 Press Release; Public
Offering Materials 48 6.12 Payments on and Amendments to Subordinated Debt 48
6.13 Organizational Documents 48 6.14 No Impairment of Restricted Payments 48
6.15 Advances, Loans or Investments 48 6.16 Management or Consulting Fees 48
6.17 Anti-Terrorism Laws 48 6.18 Use of Revolving Loans 48 SECTION 7 DEFAULTS,
RIGHTS AND REMEDIES 49 7.1 Event of Default 49 7.2 Acceleration 51 7.3
Application of Proceeds 51 7.4 Remedies 52 7.5 Appointment of Attorney-in-Fact
53 7.6 Limitation on Duty of Lender with Respect to Collateral 53 7.7 License of
Intellectual Property 53

-iii-

--------------------------------------------------------------------------------


7.8 Waivers, Non-Exclusive Remedies 54 SECTION 8 MISCELLANEOUS 54 8.1
Assignments and Participations 54 8.2 Entire Understanding 54 8.3 Set Off 55 8.4
Expenses and Attorneys’ Fees 55 8.5 Indemnity 56 8.6 Amendments and Waivers 56
8.7 Notices 56 8.8 Survival of Warranties and Certain Agreements 57 8.9
Indulgence Not Waiver 58 8.10 Marshaling; Payments Set Aside 58 8.11 Entire
Agreement 58 8.12 Independence of Covenants 58 8.13 Severability 58 8.14
Headings 58 8.15 APPLICABLE LAW 59 8.16 Successors and Assigns 59 8.17 No
Fiduciary Relationship; Limitation of Liabilities 59 8.18 CONSENT TO
JURISDICTION 59 8.19 WAIVER OF JURY TRIAL 60 8.20 Construction 60 8.21
Counterparts; Effectiveness 60 8.22 No Duty 60 8.23 Communications by Borrower
to Lender 60 8.24 Confidentiality 60 8.25 Electronic Execution of Loan Documents
61

-iv-

--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibit A – Form of Request Letter Exhibit B – Form of Perfection Certificate  
Schedule 1.1(A) – Existing Liens Schedule 3.1(I) – Litigation Schedule 4.1(B) –
Capitalization Schedule 4.2 - Conflicts Schedule 4.3(C) – Pro Forma Schedule 4.6
– Names Schedule 4.7 – Locations; FEIN; Jurisdictions Schedule 4.9 – Litigation;
Adverse Facts Schedule 4.10 – Payment of Taxes Schedule 4.12 – Pension Benefit
Plans and Multiemployer Plans Schedule 4.13 – Intellectual Property Schedule
4.14 – Broker’s Fees Schedule 4.15 – Environmental Compliance / Environmental
Permits Schedule 4.18 – Insurance Schedule 4.20 – Deposit Accounts , Securities
Accounts and Commodity Accounts Schedule 4.21 – Subsidiaries Schedule 4.22 –
Employee Matters Schedule 5.17(i) – Chattel Paper, Instruments and Documents
Schedule 5.17(ii) – Investment Property and Commodity Contracts Schedule
5.17(iii) – Letters of Credit and Letter of Credit Rights Schedule 5.17(iv) –
Commercial Tort Claims Schedule 6.1 –Indebtedness Schedule 6.5 – Transactions
with Affiliates Schedule 6.15 – Permitted Investments Schedule 6.16 - Management
Fees

-v-

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

     This LOAN AND SECURITY AGREEMENT (“Agreement”) is dated as of May 16, 2011,
and entered into by and between NEXAIRA, INC., a California corporation
(“Borrower”), and CENTURION CREDIT FUNDING LLC, a Delaware limited liability
company (“Lender”), and, solely with respect to Sections 2.13, 2.14 and 2.15,
Nexaira Wireless Inc., a Nevada corporation (“Holdings”).

RECITALS

     WHEREAS, Borrower desires to establish financing arrangements with Lender
and Lender is willing to make loans and extensions of credit to Borrower, which
will be used by Borrower pursuant to Section 2.2 hereof; and

     WHEREAS, Borrower desires to secure the Obligations (as defined in Section
1.3), by, inter alia, granting to Lender a security interest in and lien upon
all of the property and assets of Borrower.

     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Borrower and Lender agree as follows:

SECTION 1 DEFINITIONS

     1.1 UCC Definitions. Unless otherwise defined herein, the following terms
shall have the respective meanings given to them in Article 9 and/or Article 8
of the UCC: Accessions, Accounts, Account Debtor, Chattel Paper (and Electronic
Chattel Paper and Tangible Chattel Paper), Commercial Tort Claim, Commodity
Account, Commodity Contract, Deposit Account, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles, Goods, Financial Assets,
Instruments, Inventory, Investment Property, Letter of Credit Rights, Money,
Negotiable Instruments, Payment Intangibles, Proceeds, Promissory Notes,
Records, Securities Account, Security (and Certificated Security and
Uncertificated Security), Security Entitlement, Software and Supporting
Obligations.

     1.2 Accounting Definitions and Financial Statements. As used in this
Agreement, the other Loan Documents or any certificate, report or other document
made or delivered pursuant to this Agreement, accounting terms not defined in
Section 1.3 or elsewhere in this Agreement shall have the respective meanings
given to them under GAAP. All financial statements and other financial
information furnished to Lender pursuant to Section 5.1 shall be prepared in
accordance with GAAP and past practices, consistently applied.

     1.3 Certain Defined Terms. The following terms used in this Agreement shall
have the following meanings:

          “Advance(s)” means any monies advanced or credit extended to Borrower
by Lender under this Agreement, including the Revolving Advances and the Bridge
Loan.

          “Affiliate” means, as to any Person, any other Person (the “affiliated
Person”): (a) directly or indirectly controlling, controlled by, or under common
control with such Person; (b) directly or indirectly owning, controlling or
holding five percent (5%) or more of any Capital Stock of such Person; (c)
directly or indirectly controlling or holding five percent (5%) or more of
Capital Stock of such affiliated Person having ordinary voting power for the
election of members of the Board of such Person or the power to direct or cause
the direction of management of such Person, is directly or indirectly owned or
held by such Person; or (d) which affiliated Person has a senior executive
officer who is also a senior executive officer of any such Person.

--------------------------------------------------------------------------------

          “Agreement” means this Loan and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified or extended or renewed
from time to time.

          “Anti-Terrorism Laws” means any Applicable Laws relating to terrorism
or money laundering, including Executive Order No. 13224, the USA Patriot Act,
any applicable Laws comprising or implementing the Bank Secrecy Act, and any
applicable Laws administered by the United States Treasury Department's Office
of Foreign Asset Control (as any of the foregoing applicable Laws may from time
to time be amended, renewed, extended, or replaced).

          “Asset Disposition” means the disposition, in any transaction or
series of related transactions, whether by sale, lease or sublease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition or exchange of any of the assets of Borrower, any Guarantor or any
Subsidiary (whether such assets are now owned or hereafter acquired), including,
without limitation, the Capital Stock of Borrower, any Guarantor or any
Subsidiary, in each case whether or not consideration therefor consists of cash,
Securities or other assets owned by Borrower or any Guarantor; provided however
that the issuance of Capital Stock of Borrower or any Guarantor shall not be
deemed an “Asset Disposition”.

          “Balance Revolving Advance” means a Revolving Advance made to a
Supplier on behalf of and at the request of Borrower in an amount equal to the
remaining amount due to such Supplier for Inventory manufactured or supplied by
such Supplier for Borrower.

          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

          “Blocked Accounts” has the meaning assigned to that term in Section
2.12(B).

          “Blocked Finance Account” has the meaning assigned to that term in
Section 2.12(A).

          “Blocked Operating Account” has the meaning assigned to that term in
Section 2.12(B).

          “Board” means, as to any Person other than an individual, the board of
directors (or any equivalent body of partners, members or managers) having
governance and management over such Person).

          “Borrower” has the meaning assigned to that term in the preamble to
this Agreement and shall extend to all successors and permitted assigns of
Borrower.

-2-

--------------------------------------------------------------------------------

          “Bridge Loan” means the Advances made pursuant to Section 2.1(B)(i) .

          “Bridge Loan Note” means the secured promissory notes issued by
Borrower in a form acceptable to Lender, issued pursuant to Section 2.1(B)(ii) .

          “Bridge Loan Repayment Date” means October 24, 2011.

          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or the Province
of British Columbia, or is a day on which banking institutions located in such
jurisdiction are permitted to be closed.

          “Capitalized Lease” means: (a) any lease of property, real or
personal, if the then present value of the minimum rental commitment thereunder
should, in accordance with GAAP, be capitalized on a balance sheet of Holdings
and its consolidated Subsidiaries, and (b) any other such lease, the obligations
under which are capitalized on the balance sheet of Holdings and its
consolidated Subsidiaries.

          “Capitalized Lease Obligation” means any and all indebtedness,
obligations and indebtedness under any Capitalized Lease.

          “Capital Stock” means with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation), including, without limitation, partnership interests
and membership interests, and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.

          “Casualty Event” means the occurrence of any of the following events:
(i) any asset or property owned by Borrower or any Guarantor is damaged or
destroyed, or suffers any other loss or (ii) any asset or property owned by
Borrower or any Guarantor is condemned, confiscated or otherwise taken, in whole
or in part, or the use thereof is otherwise diminished so as to render
impracticable or unreasonable the use of such asset or property for the purpose
for which such asset or property was used immediately prior to such
condemnation, confiscation or taking, by exercise of the powers of condemnation
or eminent domain or otherwise.

          “Change of Control” means the failure of Holdings to own, directly or
indirectly, one hundred percent (100%) of the Capital Stock of Borrower or of
Nexaira Wireless (BC) Ltd.

          “Closing Date” means May 16, 2011.

          “Collateral” means, collectively, any and all assets of Borrower on
which a Lien in favor of Lender has been created and/or granted to secure the
Obligations, specifically including without limitation, the property and assets
of Borrower described in Section 2.7.

          “Confidential Information” has the meaning assigned to that term in
Section 8.24.

          “Control” means, with respect to any Person (other than an
individual), the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of any Capital Stock and/or the ability to exercise voting
power, by contract or otherwise, and “controlling” and “controlled” and “under
common control”, with respect to any Person (other than an individual), have
meanings correlative thereto.

-3-

--------------------------------------------------------------------------------

          “Default” means a condition, act or event that, after notice or lapse
of time or both, would constitute an Event of Default.

          “Default Rate” has the meaning assigned to that term in Section
2.3(A).

          “Deposit Revolving Advance” means a Revolving Advance made to a
Supplier on behalf of and at the request of Borrower in an amount equal to the
initial deposit required by such Supplier in connection with the manufacture or
supply by such Supplier of Inventory for Borrower.

          “Eligible Purchase Order” means a purchase order from a customer of
Borrower received in the ordinary course of business of Borrower and which
Lender, in its commercially reasonable discretion, shall deem to be an Eligible
Purchase Order. A purchase order shall not be an Eligible Purchase Order unless
it meets the following specifications: (i) the Account that will arise from
performance of such purchase order by Borrower will be valid and enforceable
representing the undisputed indebtedness of an Account Debtor; (ii) the Account
that will arise from performance of such purchase order by Borrower will not be
subject to any defense, set-off, or counterclaim, deduction, discount, credit,
chargeback, freight claim, allowance or adjustment of any kind; (iii) no notice
of the bankruptcy, receivership, reorganization, liquidation, dissolution, or
insolvency of the applicable Account Debtor has been received by Lender or
Borrower; (iv) the applicable Account Debtor is not a Subsidiary or Affiliate of
Borrower; (v) the purchase order does not represent a sale pursuant to a
government contract unless Borrower has complied, for the benefit of Lender,
with the Federal Assignment of Claims Act or comparable state law; (vi) the
applicable Account Debtor has its principal place of business or executive
office inside the United States or Canada, unless the payment of any related
Account is guaranteed by an irrevocable letter of credit satisfactory to Lender
or by credit insurance satisfactory to Lender; (vii) the underlying transaction
complies in all respects with all applicable laws, rules and regulations of any
Governmental Authority; (viii) the purchase order directs the applicable Account
Debtor to make payment directly to a Blocked Finance Account; (ix) the
applicable Account Debtor is not determined by Lender, in its reasonable
discretion, not to be creditworthy at the time the related Revolving Advance is
to be made; and (x) each representation or warranty made in this Agreement as to
the applicable Account Debtor or purchase order is true and correct.

          “Employee Benefit Plan” means any employee benefit plan within the
meaning of Section 3(3) of ERISA (including a Pension Benefit Plan) which (a) is
maintained for employees of any member of the ERISA Affiliate Group or (b) has
at any time within the preceding six (6) years been maintained for the employees
of any current of former member of the ERISA Affiliate Group.

          “Environmental Claims” means claims, liabilities, investigations,
litigation, administrative proceedings, judgments or orders relating to
Hazardous Materials.

-4-

--------------------------------------------------------------------------------

          “Environmental Laws” means any present or future Laws (as implemented
and as interpreted) governing the manufacture, possession, generation,
processing, treatment, control, removal, disposal, disposition, storage,
transportation, handling, spill, release or discharge of, or the abatement or
remediation of or any corrective or response action relating to, Hazardous
Materials, including as provided in the provisions of (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended by
the Superfund Amendment and Reauthorization Act of 1986, (42 U.S.C. §§9601 et
seq.) (b) the United States federal Solid Waste Disposal Act, (c) the United
States federal Clean Water Act, (d) the United States federal Clean Air Act, (e)
the Hazardous Materials Transportation Act (49 U.S.C. §§1801, et seq.), (f) the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§6901 et seq.), (g)
the United States federal Water Pollution Control Act Amendments of 1972, (h)
the Toxic Substances Control Act (15 U.S.C. §§2601 et seq.), (i) any and all
comparable and/or similar Laws of any foreign government (whether of any foreign
national government or any agency or instrumentality of or province, county,
district, department, subdivision or local unit of any such foreign national
government), (j) the rules, regulations and ordinances of the United States
Environmental Protection Agency, (or any equivalent environmental regulatory or
protection agency or instrumentality of any state, territorial, provincial,
local or foreign government), and any departments of health services, regional
water quality control boards, state water resources control boards, and/or
cities in which Borrower’s assets are located and (k) any consent orders or
consent decrees or any similar voluntary agreements entered into between any
applicable Person and any applicable Governmental Authority (specifically
including the United States Environmental Protection Agency, (or any equivalent
environmental regulatory or protection agency or instrumentality of any state,
territorial, provincial, local or foreign government), or any injunctions,
orders or decrees issued by any such applicable Governmental Authority with
respect to any such applicable Person and/or its property and assets, regarding
the manufacture, possession, generation, processing, treatment, control,
removal, disposal, disposition, storage, transportation, handling, spill,
release or discharge of, or the abatement or remediation of or any corrective or
response action relating to, Hazardous Materials by such applicable Person
and/or on any real property owned or operated by such applicable Person.

          “Equipment” means and includes all of Borrower’s goods (other than
Inventory), farm products or consumer goods, whether now owned or hereafter
acquired and wherever located.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

          “ERISA Affiliate Group” means, collectively, (i) Borrower, (ii) the
Guarantors, (iii) any Person who is or was at any time within the preceding six
(6) years a Subsidiary of Holdings and (iv) any other Person (and/or
unincorporated trade trades or business) which either now is, or was at any time
within the preceding six (6) years, treated as a single employer together with
any one or more of Holdings or any such Subsidiaries (or former Subsidiaries)
within the meaning of Section 414(b) and (c) of the IRC.

          “Event of Default” means any of the events set forth in Section 7.1.

-5-

--------------------------------------------------------------------------------

          “Excess Interest” has the meaning assigned to that term in Section
2.3(C).

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Excluded Taxes” has the meaning assigned to that term in Section
2.11.

          “Financed Account” means any Account that arises from the sale of
Inventory by Borrower with respect to which Lender made a Deposit Revolving
Advance or a Balance Revolving Advance, regardless of whether such Deposit
Revolving Advance or Balance Revolving Advance has been repaid.

          “Financed Account Debtor” means, with respect to any Financed Account,
the Account Debtor obligated to make payment on account of such Financed
Account.

          “Financial Statements” means (a) the audited consolidated and
consolidating balance sheet of Holdings its consolidated Subsidiaries for the
Fiscal Year ended on October 31, 2010, and the related consolidated and
consolidating statement of operations, shareholder’s or member’s (as applicable)
equity and cash flows for Holdings and its consolidated subsidiaries for the
Fiscal Year then ended as prepared by Holdings’ independent certified public
accountants, and (b) the unaudited consolidated and consolidating company
prepared balance sheet of Holdings and its consolidated Subsidiaries for the
period ended January 31, 2011, and the related consolidated and consolidating
statement of operations, shareholder’s or member’s (as applicable) equity and
cash flows for Holdings and its consolidated Subsidiaries for such period then
ended.

          “Fiscal Year” means each twelve month fiscal measurement period for
Holdings and its consolidated Subsidiaries ending on October 31 of each year.

          “GAAP” means, subject to the application of Section 1.2, generally
accepted accounting principles in effect from time to time in the United States,
applied on a consistent basis.

          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, territorial, provincial or local, and any agency, authority, division,
department, instrumentality, regulatory body, court (including any
administrative court) or other judicial body or judicial authority, central bank
or other entity exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to any
government.

          “Guarantors” means, collectively, Holdings, Nexaira Wireless (BC)
Ltd., a British Columbia corporation, and any other Person that may hereafter
from time to time execute any guaranty and suretyship agreement in favor of
Lender with respect to the Obligations, and shall extend to all heirs, estates,
successors and permitted assigns of each such Person.

          “Guarantor Security Documents” means, collectively, those various
agreements, instruments and documents, including all security agreements,
charging agreements, mortgages, etc., which may from time to time be executed by
the respective Guarantors pursuant to which any Guarantor shall at any time
grant Liens to Lender in such of its assets, real and/or personal, tangible
and/or intangible, described therein as security for the payment and performance
of the Obligations, as each such agreement, instrument or document may be
amended, restated, supplemented or otherwise modified from time to time.

-6-

--------------------------------------------------------------------------------

          “Guaranty” means, individually, and “Guarantees” means, collectively,
the Guaranty and any other unconditional guaranty and suretyship agreement
executed by any Guarantor in favor of Lender, pursuant to each of which the
respective Guarantor(s) shall give a continuing and unconditional agreement to
guaranty and stand surety for the Obligations, whether any such guaranty and
suretyship agreement shall be executed as of the date hereof or at any time in
the future, as any such agreement may be amended, restated, supplemented or
otherwise modified or extended or renewed from time to time.

          “Hazardous Material” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity or significant adverse effect
on human health or are otherwise subject to regulation under any Environmental
Laws, (b) oil, petroleum or petroleum derived substances or products, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources, (c) any flammable explosives,
radon or any radioactive materials, (d) asbestos in any form, methane, urea
formaldehyde foam insulation, polychlorinated biphenyls (or electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls)
or lead based paint, (e) all waste materials subject to regulation under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendment and Reauthorization Act of 1986, (42 U.S.C.
§§9601 et seq), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§
6901 et seq.), and any other applicable federal and state Laws now in force or
hereafter enacted relating to hazardous waste disposal.

          “Holdings” has the meaning assigned to that term in the preamble to
this Agreement and shall extend to all successors and permitted assigns of
Holdings.

          “Indebtedness”, as applied to any Person, means without duplication:
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes, drafts or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business due and payable no more than ninety (90) days from
the date of incurrence of such obligation), (f) all indebtedness of others of a
type described in any other clause of this definition secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person or is
non-recourse to such Person, (g) all direct or indirect guarantees, endorsements
(other than for collection or deposit in the ordinary course of business),
discountings with recourse or sales with recourse by such Person of indebtedness
of others of a type described in any other clause of this definition, (h) that
portion of any Capital Lease Obligations that are properly classified as a
liability on a balance sheet in conformity with GAAP, (i) all obligations,
contingent or otherwise, of such Person in respect of letters of credit and
letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances for the account of such Person or as
to which such Person is otherwise liable for reimbursement of drawings, (k) all
obligations of such Person the primary purpose or intent of which is to provide
assurance to an obligee that the obligation of the obligor thereof (other than
such Person) will be paid or discharged, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; and (l) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, or interest rate or commodity pricing speculation. The
Indebtedness of Borrower shall include the Indebtedness of any other entity
(including any partnership in which Borrower or any of its Subsidiaries is a
general partner) to the extent Borrower is liable therefor as a result of
Borrower’s ownership interest in or other relationship with such entity, except
to the extent the terms of such Indebtedness expressly provide that Borrower is
not liable therefor.

-7-

--------------------------------------------------------------------------------

          “Intellectual Property” means, with respect to any Person, all
patents, patent applications and like protections, including improvements
divisions, continuation, renewals, reissues, extensions and continuations in
part of the same, trademarks, trade names, trade styles, trade dress, service
marks, logos and other business identifiers and, to the extent permitted under
applicable law, any applications therefore, whether registered or not, and the
goodwill of the business of such Person connected with and symbolized thereby,
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative works, whether published
or unpublished, technology, know-how and processes, operating manuals, trade
secrets, computer hardware and software, rights to unpatented inventions and all
applications and licenses therefor, used in or necessary for the conduct of
business by such Person and all claims for damages by way of any past, present
or future infringement of any of the foregoing.

          “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute and all rules and regulations promulgated
thereunder.

          “Law” means, collectively, all statutes, laws, judicial decisions,
regulations, guidances, guidelines, ordinances, rules, judgments, orders,
decrees, codes, plans, injunctions, permits, concessions, grants, franchises,
governmental agreements and governmental restrictions (in each case whether
federal, state, provincial, territorial, local and foreign) applicable in any
relevant circumstance to any relevant Person, any relevant property and/or
assets or any relevant interest (including any Lien) in any such relevant
property and/or assets, and/or any relevant agreement, contract, instrument or
document (specifically including this Agreement and each other Loan Document),
including all applicable common law and equitable principles, all provisions of
all applicable federal, state, provincial, territorial, local and foreign
constitutions, and all orders, judgments, injunctions and decrees of all
relevant courts and other Governmental Authorities and other arbitrators with
respect to such relevant Person or relevant property or assets and all consent
orders and consent decrees and all similar voluntary agreements entered into
between any relevant Person and any applicable Governmental Authority with
respect to such relevant Person or relevant property or assets.

-8-

--------------------------------------------------------------------------------

          “Liabilities” has the meaning given that term in accordance with GAAP
and shall include all Indebtedness.

          “Lien” means any lien (whether statutory or otherwise), mortgage, deed
of trust, pledge, hypothecation, assignment, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

          “Loan” means, collectively, the Revolving Advances and Bridge Loan.

          “Loan Documents” means this Agreement, the Notes, the Pledge
Agreement, the Guaranties, the Guarantor Security Documents, the Warrant and all
other instruments, documents, guaranties and agreements executed by or on behalf
of any Loan Party and delivered concurrently herewith or at any time hereafter
to or for Lender in connection with this Agreement, the Loan or any other
transaction contemplated by this Agreement, all as amended, restated,
supplemented or modified from time to time.

          “Loan Party” means each of Borrower, and the Guarantors and shall
extend to all successors and permitted assigns of each such Person.

          “Material Adverse Effect” means a material adverse effect upon or
material adverse developments with respect to (a) the businesses, operations,
properties, assets, condition (financial or otherwise), prospects or material
agreements of Borrower and Guarantors taken as a whole, (b) Borrower’s and
Guarantors’ ability, taken as a whole, to fully and timely perform their
Obligations under any Loan Document, (c) the validity or enforceability against
any Loan Party of a Loan Document to which it is a party, (d) the value of the
Collateral or the Liens (or the priority thereof) in favor of Lender on the
Collateral, or (e) any of the rights, remedies and benefits available to, or
conferred upon, Lender under any Loan Document and/or the ability of Lender to
enforce or collect any of the Obligations.

          “Maturity Date” means the one year anniversary of the Closing Date.

          “Maximum Credit Amount” means $2,200,000.

          “Maximum Rate” has the meaning assigned to that term in Section
2.3(C).

          “Multiemployer Plan” means a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA and to which (i) any member of the ERISA
Affiliate Group is currently making or accruing an obligation to make
contribution; or (ii) any current or former member of the ERISA Affiliate Group
has at any time within the preceding six (6) years made contributions.

          “Multiple Employer Plan” means a Pension Benefit Plan which has two or
more contributing sponsors (including Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.

-9-

--------------------------------------------------------------------------------

          “Net Cash Proceeds” means (i) with respect to any issuance or sale of
any equity or debt securities or instruments by Borrower or any Guarantor or any
other financing obtained by Borrower or any Guarantor the aggregate cash
proceeds received by Borrower or any Guarantor in respect of such issuance, net
of reasonable direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) incurred by Borrower and/or
Guarantor in connection with such issuance, (ii) with respect to any Asset
Disposition relating to any property of Borrower or any Guarantor, the aggregate
cash proceeds received by Borrower in respect of such Asset Disposition, net of
(a) reasonable direct costs (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) incurred by Borrower or any
Guarantor, or any of them, in connection with such Asset Disposition, (b)
repayment of any Indebtedness secured by such property or asset that is
permitted to be outstanding hereunder and (c) taxes paid or payable as a result
thereof (it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by Borrower or any Guarantor in any such Asset
Disposition), and (iii) with respect to any Casualty Event affecting any
property of Borrower or any Guarantor, the aggregate cash proceeds received by
Borrower or any Guarantor in respect of such Casualty Event (whether as the
proceeds of any insurance, payment of any condemnation or takings compensation
by any Governmental Authority or otherwise), net of (a) reasonable direct costs
(including, without limitation, legal fees) incurred by Borrower or any
Guarantor, or any of them, in obtaining such cash proceeds in respect of such
Casualty Event and (b) repayment of any Indebtedness secured by such property or
asset that is permitted to be outstanding hereunder.

          “Notes” means collectively, the Bridge Loan Note and the Revolving
Note.

          “Obligations” means all loans, advances, debts, covenants, duties,
obligations, liabilities and indebtedness of every kind or nature of each and
every Borrower now or hereafter from time to time owed to Lender under or in
connection with the Loan Documents, specifically including the Loan and also
specifically including all accrued and unpaid interest on the Advances under the
Loan and fees owing to, and all obligations and liabilities for the costs and
expenses of, Lender (in each such case as and to the full extent provided for
under the Loan Documents), all whether primary or secondary, direct or
contingent, fixed or otherwise, and all whether heretofore, now and/or from time
to time hereafter owing, due and/or payable, including any interest, fees, costs
and expenses accruing and owing at any time under the Loan Documents, whether
before or after default, maturity and/or judgment, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, receivership,
reorganization or like proceeding relating to Borrower, whether or not a claim
for post-filing or post-petition interest is allowed or allowable in such
proceeding).

          “Organizational Documents” means, as to any Person, collectively: (a)
any articles or certificate of incorporation, organization or formation of such
Person, (b) any bylaws, operating agreement, limited liability agreement or
partnership agreement of such Person and (c) any other applicable documents
relating to such Person’s organization or formation as a legal entity or to the
entity governance matters of such Person (including any shareholders’ or equity
holders’ agreement to which such Person and/or its shareholders or equity
holders are a party).

          “Other Taxes” has the meaning assigned to that term in Section
2.11(B).

          “Overadvance” has the meaning assigned to that term in Section
2.1(A)(iii).

-10-

--------------------------------------------------------------------------------

          “Payment Taxes” has the meaning assigned to that term in Section
2.11(A).

          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.

          “Pension Benefit Plan” means at any time any employee pension benefit
plan (including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
ERISA Affiliate Group for the employees of any of them; or (ii) has at any time
within the preceding six (6) years been maintained by any current or former
member of the ERISA Affiliate Group for employees of any entity which was at
such time a member of the ERISA Affiliate Group.

          “Permitted Encumbrances” means the following types of Liens:

          (A) Liens securing the Obligations;

          (B) Liens for taxes, assessments and governmental charges (other than
Environmental Claims or ERISA) the payment of which is not yet due and payable
or that are being Properly Contested;

          (C) landlords’, common carriers’, mechanics’, workers’, materialmen’s
or other like Liens imposed by any applicable Law (but not voluntarily granted
by Borrower) arising in the ordinary course of business and securing obligations
(other than Indebtedness for borrowed money) that are not overdue by more than
thirty (30) days or are being Properly Contested;

          (D) Existing Liens described on Schedule 1.1(A), but not the extension
of coverage thereof to other property or assets;

          (E) Liens on fixed or capital assets (including Equipment) hereafter
acquired to secure a portion of the purchase price thereof or costs of repair or
improvement thereof, provided that any such Lien (1) shall not extend to or
cover any other property of Borrower, (2) shall secure Indebtedness permitted by
clause (b) of Section 6.1, (3) is incurred (together with the Indebtedness
secured thereby) prior to or within 20 days after such acquisition or the
completion of such construction or improvement, and (4) the principal amount of
the Indebtedness secured thereby does not exceed the lesser of (x) the fair
market value thereof or, (y) 100% of the cost of acquiring, constructing or
improving such fixed or capital assets;

          (F) Liens arising from precautionary UCC financing statements in
respect of operating leases (but not Capitalized Lease Obligations);

          (G) Liens in favor of custom and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods so long as such Liens attach only to the imported goods;

-11-

--------------------------------------------------------------------------------

          (H) deposits and pledges of cash made in the ordinary course of
business securing (i) obligations incurred in respect of workers’ compensation,
unemployment insurance, social security or other forms of governmental insurance
or benefits, (ii) obligations incurred in respect of the performance of bids,
tenders, leases, contracts (other than for Indebtedness or for the payment of
money) and statutory obligations or (iii) obligations incurred with respect to
surety or appeal bonds, but only to the extent such obligations described in
clauses (i) through (iii) arise in the ordinary course of business and are not
past due;

          (I) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property and minor irregularities in the title thereto that
either (i) are in existence on the date hereof and, in the case of any real
property that is part of the Collateral on the date hereof, have been accepted
by Lender as an exception under any policy of title insurance issued to Lender
to secure its Lien on such real property or (ii) are hereafter imposed by law or
hereafter arise in the ordinary course of business, and in any such case under
clause (i) or (ii) do not (1) secure Indebtedness or any other obligations for
the payment of money or (2) materially adversely impair the value of such
property or its use by Borrower in the normal conduct of Borrower’s business;
and

          (J) other Liens permitted to be incurred by Borrower for which Lender
may, in its sole discretion, hereafter consent.

          “Permitted Investments” means: (a) investments of Borrower outstanding
on the date hereof and listed on Schedule 6.15 hereto, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency thereof maturing within one (1) year from the date of acquisition
thereof, (c) marketable obligations issued or unconditionally guaranteed by any
state of the United States of America or any political subdivision of any such
state maturing within one (1) year from the date of acquisition thereof and
having the highest rating obtainable from either Standard & Poor’s or Moody’s
Investor Services, Inc., (d) commercial paper maturing no more than one (1) year
from the date of creation thereof and having the highest rating obtainable from
either Standard & Poor’s or Moody’s Investor Services, Inc., (e) certificates of
deposit maturing no more than one (1) year from the date of investment therein
issued by a commercial bank if such bank has a combined capital and surplus of
at least $250,000,000; (f) any U.S. money market fund, a majority of the assets
of which are invested in assets of the kind described in clauses (a) through (e)
hereof, (g) investments consisting of (1) the accounts receivable of Borrower
arising and trade credit granted by Borrower in the ordinary course of business
and (2) any securities received by Borrower from financially troubled Account
Debtors in complete or partial satisfaction of any such accounts receivable or
trade credit of Borrower, and (h) deposits, prepayments and other credits to
Suppliers made in the ordinary course of business consistent with Borrower’s
past practices.

          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, joint stock
companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and governments and agencies and political subdivisions thereof.

-12-

--------------------------------------------------------------------------------

          “Pledge Agreement” means the Collateral Pledge Agreement executed by
the Pledgors, dated as of the date hereof, as the same may be amended, restated,
supplemented or otherwise modified or extended or renewed from time to time.

          “Pledged Collateral” has the meaning assigned to that term in the
Pledge Agreement, and shall in any event include any and all Capital Stock
issued by Borrower and now or hereafter owned or acquired by any Pledgor.

          “Pledgor” means collectively, Guarantors and each other Person who
shall from time to time hereafter become a party to the Pledge Agreement, and
shall extend to all successors and permitted assigns (in each case as
applicable) of each such Person.

          “Pro Forma” means the unaudited balance sheet of Holdings and its
Subsidiaries on a consolidated basis as of the Closing Date after giving effect
to the Transactions contemplated by this Agreement. The Pro Forma balance sheet
of Holdings and Borrower on a consolidated basis is annexed hereto as Schedule
4.3(C).

          “Properly Contested” means, in the case of any Indebtedness and/or any
other liability of Borrower or any Guarantor (including any taxes) that is not
paid as and when due and payable by reason of Borrower’s or any Guarantor’s bona
fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Indebtedness or liability is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;
(ii) Borrower or any Guarantor has established appropriate reserves with respect
to its contingent obligations for such Indebtedness or liability as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness or
liability shall not have a Material Adverse Effect and shall not result in the
forfeiture of any assets of Borrower or any Guarantor; (iv) no Lien is imposed
upon any of Borrower’s or any Guarantor’s assets with respect to such
Indebtedness or liability, or, if any such Lien is so imposed, enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute, and, if the Lien is imposed with respect to any
property or assets that are part of the Collateral, such Lien shall not be
senior in priority to Lender’s Liens in the Collateral with respect to any
Obligations incurred through the date Borrower or any Guarantor shall have
commenced such contest; (v) if such Indebtedness or liability results from, or
is determined by the entry, rendition or issuance against a Borrower or any
Guarantor or any of their assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to Borrower or any Guarantor,
Borrower or any Guarantor forthwith and promptly pays such Indebtedness or
liability and all penalties, interest and other amounts due in connection
therewith. Furthermore, no such Indebtedness or liability shall be deemed to be
“Properly Contested” hereunder unless the applicable Parties shall give written
notice to Lender promptly upon (1) the commencement of any such contest
proceedings (which such notice shall include information as to whether any Lien
will be imposed on any assets or property of Borrower or any Guarantor during
the pendency of any such contest proceedings and whether or not such Lien will
have priority over Lender’s Liens in the Collateral with respect to any
Obligations, whether such Obligations are incurred prior to, during, or after
the commencement of such contest proceedings), (2) upon any development or
determination or decision that is materially adverse to the interests of
Borrower, any Guarantor and/or any of their property or assets in such contest
proceeding, and (3) upon the resolution of such contest proceeding.

-13-

--------------------------------------------------------------------------------

          “Restricted Payment” means: (a) any declaration or payment of any
dividend or other distribution or return of equity capital, direct or indirect,
on account of any shares or other interest of any class of the Capital Stock of
any or any Subsidiary now or hereafter outstanding, or the authorization or
incurrence of any liability to make any other payment, distribution or delivery
of other Property in respect of any shares or other interest of any class of the
Capital Stock of Borrower, any Guarantor or any Subsidiary, except a dividend
payable solely with shares or other interests of the Capital Stock of Borrower,
any Guarantor or any Subsidiary on which such dividend is declared or
distribution made, (b) any payment or prepayment of principal of, premium, if
any, or interest on, or any redemption, conversion, exchange, retirement,
defeasance, purchase or other acquisition for value, direct or indirect, of any
debt that is subordinated to the Obligations or any shares or other interests of
any class of the Capital Stock of Borrower, any Guarantor or any Subsidiary now
or hereafter outstanding, or any payment to any sinking fund or similar payment
or setting aside of any funds for any of the forgoing purposes, or the issuance
of a notice of an intention to do any of the foregoing, (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares or other interest of any class of the Capital
Stock of Borrower, any Guarantor or any Subsidiary now or hereafter outstanding,
or any payment to any sinking fund or similar payment or setting aside of any
funds for any of the forgoing purposes, or the issuance of a notice of an
intention to do any of the foregoing, (d) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares or other interest of any class of the Capital
Stock of Borrower, any Guarantor or any Subsidiary or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission, (e) any payment, loan, contribution, or
other transfer of funds or other assets or property to any holder of any shares
or other interest of any class of the Capital Stock of Borrower, any Guarantor
or any Subsidiary other than payment of compensation (including bonuses) in the
ordinary course of business and consistent with past practices of Borrower, any
Guarantor and any Subsidiary to stockholders or other equity holders who are
officers and/or employees of Borrower, any Guarantor or any Subsidiary for
services actually rendered and (f) any other payments by Borrower, any Guarantor
or any Subsidiary restricted by the terms of any of the Loan Documents.

          “Revolving Advances” means the Advances made pursuant to Section
2.1(A)(i).

          “Revolving Credit Facility” has the meaning assigned to that term in
Section 2.1(A)(i).

          “Revolving Note” means the secured revolving note issued by Borrower
in a form acceptable to Lender, issued pursuant to Section 2.1(A)(iv).

          “Standstill Agreements” means, with respect to the holder of any
Indebtedness set forth on Schedule 6.1, or any officer of Borrower or any
Guarantor party to a consulting or employment agreement under which agreement
there is an outstanding balance of $25,000 or more as of the date of this
Agreement, an agreement, in form and substance satisfactory to Lender, among
Borrower or such Guarantor, Lender and such holder or such officer, as the case
may be, pursuant to which such holder or such officer, as the case may be,
agrees, among other things, to (i) defer, in the case of such holder, the
payment of such Indebtedness and any interest thereon or other amount payable
with respect thereto or, in the case of such officer, any compensation, fees or
other amounts payable under or in connection with such consulting or employment
agreement, and (ii) refrain from taking any enforcement action against Borrower
with respect to such Indebtedness or such consulting or employment agreement, as
applicable, in each case, until the payment in full of the Bridge Loan, all
accrued and unpaid interest thereon and all unpaid fees and expenses incurred by
Lender in connection therewith.

-14-

--------------------------------------------------------------------------------

          “Subsidiary” means, if applicable, with respect to any Person, any
corporation, partnership, limited liability company, association, joint venture
or other business entity of which more than 50% of the total voting power of
shares or other interests of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by such Person (and/or any of its other Subsidiaries). Each reference to a
“Subsidiary” or “Subsidiaries” herein shall be a reference to each and/or all
Subsidiaries of Holdings, unless such reference clearly indicates such reference
is a Subsidiary or the Subsidiaries of some other Person

          “Supplier” means a seller, supplier and/or vendor of Inventory to
Borrower.

          “Taxes” means all present and future federal, state, territorial,
provincial, municipal, local, foreign and other governmental taxes, levies,
imposts, duties, deductions, withholdings, claims, assessments, fees or other
charges imposed by any Governmental Authority which are or may be due by
Borrower, any Guarantor or any Subsidiary with respect to its business,
operations, Collateral or otherwise, including any interest, additions to tax or
penalties applicable thereto.

          “Termination Date” means the earlier to occur of (i) the Maturity
Date, (ii) any date on which Obligations are accelerated pursuant to Section 7.2
hereof, or (iii) the date Borrower voluntarily prepays the Loan and all other
Obligations in full as provided for in Section 2.4 hereof and terminates this
Agreement.

          “Transactions” means, the execution and delivery by Borrower of this
Agreement and the other Loan Documents, the making of the Loan and the
consummation of the other transactions contemplated under this Agreement and the
other Loan Documents, including without limitation, the issuance of the Warrant.

          “UCC” means the Uniform Commercial Code in the State of New York, as
in effect and/or amended from time to time, and any successor statute, except
that, when used in connection with the perfection, effect of perfection or
nonperfection or priority of any Liens created hereunder or under any other Loan
Documents, “UCC” means the Uniform Commercial Code as in effect and/or amended
from time to time in the jurisdiction whose laws are required to govern such
perfection, the effect of perfection or nonperfection or priority of any such
Lien under the provisions regarding choice of law, conflicts of law and
applicable governing laws under the Uniform Commercial Code of the State of New
York as in effect and/or amended from time to time.

-15-

--------------------------------------------------------------------------------

          “Warrant” means the Warrant issued by Holdings to Lender on the
Closing Date, in form and substance satisfactory to Lender, permitting Lender to
purchase up to 15,000,000 shares of Capital Stock of Holdings.

     1.4 Other Definitional Provisions. References to “Sections”, “subsections”,
“Exhibits” and “Schedules”, shall be to Sections, subsections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided. Any of the terms defined in Section 1.1 may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference. In this Agreement, (i) words importing any gender include the other
genders; (ii) the words “including,” “includes” and “include” (whether or not
preceded by the words “particularly” or “specifically”) shall be deemed to be
followed by the words “without limitation”; (iii) the words “herein”, “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular section, paragraph or subdivision; (iv) the word
“will” shall be construed to have the same meaning and effect as the word
“shall; (v) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, real and personal, including cash, Money, Securities, Accounts
and contract rights; (vi) unless otherwise provided, all references to any
instruments or agreements, including references to any of the other documents,
shall be deemed to be a reference to such instrument or agreement, as the same
may be amended, restated, supplemented or otherwise modified or extended or
renewed from time to time, but only if and to the extent such amendment,
restatement, supplement, modification, extension or renewal are permitted and/or
not prohibited by the terms hereof; (vii) references to Persons include their
respective heirs, estates, successors and permitted assigns (in each case as
applicable) or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and (vii) all references to statutes shall
be deemed to include and also be a reference to any related regulations issued
by any Governmental Authority under and/or in connection with such statues and
all references to any statues and/or related regulations shall include any
amendments of same and any successor statutes and regulations. A Default or
Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs through the
date on which such Default or Event of Default is waived in writing by Lender
pursuant to this Agreement (or, in the case of a Default, is cured within any
period of cure expressly provided for in this Agreement prior to maturing into
an Event of Default). All references to particular times of day herein shall be
a reference to the time as in effect in New York, New York on the applicable
date.

     1.5 Construction. Each of the parties hereto acknowledges that (i) it has
been represented by counsel in the negotiation and documentation of the terms of
this Agreement and the other Loan Documents; (ii) it has had full and fair
opportunity to review and revise the terms of this Agreement and the other Loan
Documents; (iii) this Agreement and each of the other Loan Documents has been
drafted jointly by all of the parties hereto; and (iv) Lender has no fiduciary
relationship with or duty to Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Lender, on the one hand, and Borrower and the
Guarantors (and each of them), on the other hand, in connection herewith or
therewith is solely that of debtor and creditor. Accordingly, each of the
parties hereto acknowledges and agrees that the terms of this Agreement and the
other Loan Documents shall not be construed against or in favor of another
party.

-16-

--------------------------------------------------------------------------------

SECTION 2 LOAN, COLLATERAL AND CONVERSION

     2.1 Loan.

          (A) Revolving Advances.

               (i) Subject to the terms and conditions of this Agreement, Lender
hereby establishes for the benefit of Borrower a revolving credit facility (the
“Revolving Credit Facility”) which shall consist of cash advances (“Revolving
Advances”) extended by Lender to or for the benefit of Borrower from time to
time hereunder in Lender’s commercially reasonable discretion. The aggregate
principal amount of unpaid Revolving Advances shall not at any time exceed the
Maximum Credit Amount. Subject to such limitation, the outstanding balance of
Revolving Advances may fluctuate from time to time, to be reduced by voluntary
or required repayments made by Borrower and to be increased by future Revolving
Advances which may be made by Lender.

               (ii) Revolving Advance Procedures. Borrower shall provide Lender
with not less than five (5) days prior written notice of its request to obtain a
Revolving Advance. Such notice shall be irrevocable. Each request for a
Revolving Advance shall be accompanied by a request letter in the form of
Exhibit A attached hereto, a copy of the Eligible Purchase Order related to such
request and (a) in the case of a Deposit Revolving Advance, a preliminary
invoice reasonably acceptable to Lender from the applicable Supplier setting
forth the amount of deposit due to such Supplier to ensure the delivery of
Inventory required to fill the Eligible Purchase Order, or (b) in the case of a
Balance Revolving Advance, a copy of the final invoice reasonably acceptable to
Lender from the applicable Supplier and a certification by Borrower that the
Inventory related to such Inventory has been received by Borrower. The amount of
any Deposit Revolving Advance shall not be greater than fifty percent (50%) of
the total cost of the Inventory payable to Supplier. Each Revolving Advance made
by Lender shall be paid directly to the applicable Supplier on behalf Borrower.

               (iii) Payment of Revolving Advances. Unless otherwise required to
be prepaid under the terms hereof, the outstanding balance of Revolving Advances
under the Revolving Credit Facility shall be due and payable on the Termination
Date. Notwithstanding the foregoing, the outstanding principal balance of any
Deposit Revolving Advance shall be due and payable on the earlier of receipt of
funds from the applicable Financed Account Debtor or one hundred and twenty
(120) days after the making of such Deposit Revolving Advance and the
outstanding balance of any Balance Revolving Advance shall be due and payable on
the earlier of receipt of funds from the applicable Financed Account Debtor or
sixty (60) days after the making of such Balance Revolving Advance. If the
aggregate principal amount of unpaid Revolving Advances at any time exceeds the
Maximum Credit Amount (such excess referred to as “Overadvance”), Borrower shall
immediately repay the Overadvance in full.

               (iv) Revolving Note. On the Closing Date, and subject to Section
2.1(C) below, Borrower shall execute and deliver a promissory note in the amount
of the Maximum Credit Amount (“Revolving Note”). The Revolving Note shall
evidence Borrower’s unconditional obligation to repay Lender for all Revolving
Advances made from time to time under the Revolving Credit Facility, with
interest as herein provided. Each Revolving Advance under the Loan shall be
deemed evidenced by the Revolving Note, which is deemed incorporated herein by
reference and made part hereof. The Revolving Note shall be in form and
substance satisfactory to Lender.

-17-

--------------------------------------------------------------------------------

          (B) Bridge Loan.

               (i) Subject to the terms and conditions of this Agreement Lender
will make a bridge loan (“Bridge Loan”) to Borrower in a principal amount equal
to $300,000. The Bridge Loan shall be advanced on the Closing Date and the
outstanding principal amount thereof and all accrued and unpaid interest thereon
shall be due and payable on the earlier of the Bridge Loan Repayment Date or the
Termination Date.

               (ii) Bridge Loan Note. On the Closing Date, and subject to
Section 2.1(C) below, Borrower shall execute and deliver a promissory note to
Lender in the amount of the Bridge Loan (“Bridge Loan Note”). The Bridge Loan
Note shall evidence Borrower’s unconditional obligation to repay Lender for the
Bridge Loan, with interest as herein provided. The Bridge Loan shall be deemed
evidenced by the Bridge Loan Note, which is deemed incorporated herein by
reference and made part hereof. The Bridge Loan Note shall be in form and
substance satisfactory to Lender.

          (C) Notes. The Notes issued hereunder shall be issued in registered
form. Borrower shall keep at its principal executive office (located at the
address set forth in Section 8.7) registers in which Borrower shall provide for
the registration and transfer (upon notice from Lender) of each Note issued
hereunder and such registration shall apply as to both principal and any stated
interest accruing on the Note. The name and address of each holder of the Note
shall be registered in such registers. The Borrower shall give to any holder of
any Note promptly (but in any event within ten (10) days) following request
therefor, a complete and correct list of the names and addresses of all
registered holders of the Notes and the amount and kind of Notes held by each.
Whenever any Note(s) shall be surrendered for transfer or exchange, within five
(5) days after the receipt of written notice of such transfer Borrower , at its
expense will execute and deliver in exchange therefor a new Note or Notes (in
such denominations and registered in such name or names as may be requested by
the holder of the surrendered Note or Notes ), in the same aggregate unpaid
principal amount as that of the Note or Notes so surrendered subject to the
terms and provisions of this Agreement. Borrower may treat the person in whose
name any Note is registered as the owner of such Note for all purposes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. In
connection with the foregoing, Borrower shall take such other actions reasonably
requested by a holder of Note(s) in order to effect such any applicable
transfer, registration or exchange.

          (D) Maturity. The Revolving Advances shall become due and payable on
the Termination Date. On such date, unless having been sooner accelerated,
automatically or by Lender, pursuant to the terms hereof, all Obligations shall
be due and payable in full.

-18-

--------------------------------------------------------------------------------

     2.2 Use of Proceeds. The proceeds of the Loan shall be used exclusively for
Borrower’s working capital purposes and for the purchase of Inventory from
Suppliers.

     2.3 Interest.

          (A) Rate of Interest. Outstanding Advances under the Loan shall bear
interest at the rate of thirty-six percent (36%) per annum. Following the
occurrence and during the continuance of an Event of Default (specifically
including without limitation any Event of Default under Section 7.1(F) or (G)
hereof), at Lender’s sole option, Advances under the Loan shall bear interest at
the contract rate otherwise applicable under this Agreement plus ten percent
(10%) per annum (the “Default Rate”).

          (B) Computation and Payment of Interest. Interest on the Loan and all
other Obligations shall be computed on the daily principal balance thereof on
the basis of a 360 day year for the actual number of days elapsed in the period
during which it accrues. Interest on the Advances shall be due and payable to
Lender in arrears (i) monthly on the last day of each calendar month, (ii) on
the date of any prepayment hereunder, and (iii) on the Termination Date.

          (C) Interest Laws. Notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, Borrower shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by applicable Law
(“Excess Interest”). If any Excess Interest is provided for or is finally
determined by a court of competent jurisdiction in a non-appealable decision to
have been provided for in this Agreement or in any other Loan Document, then in
such event: (1) the provisions of this Section shall govern and control; (2)
Borrower shall not be obligated to pay any Excess Interest; (3) any Excess
Interest that Lender may have received hereunder shall be, at Lender’s option,
(a) applied as a credit against the outstanding principal balance of the
Obligations or any other outstanding accrued and unpaid Obligations (other than
interest), (b) refunded to the payer thereof, or (c) any combination of the
foregoing; (4) the interest rate(s) provided for herein shall be automatically
reduced to the maximum lawful rate allowed from time to time under applicable
Law (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been and shall be, reformed and modified to reflect such
reduction; and (5) Borrower shall not have any action against Lender for any
damages arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on such Obligations shall remain at
the Maximum Rate until Lender shall have received the amount of interest which
Lender would have received during such period on such Obligations had the rate
of interest not been limited to the Maximum Rate during such period.

     2.4 Prepayment. Borrower may elect, upon not less than five (5) days prior
written notice to Lender, (a) to prepay in cash a portion or the entire
outstanding balance of the Bridge Loan; provided that any prepayment shall not
be in an amount less than $50,000, or (b) to repay in cash all or a portion of
the outstanding balance of the Advances and all other Obligations and, if the
Advances and other Obligations are paid in full, terminate this Agreement
without penalty.

-19-

--------------------------------------------------------------------------------

     2.5 Fees and Expenses. Borrower shall pay to Lender all reasonable and
customary charges for returned items and all other bank charges actually
incurred by Lender, as well as reasonable and customary wire transfer charges
actually incurred by Lender for each wire transfer made under this Agreement.

     2.6 General Provisions Regarding Payments and Principal Payments.

          (A) Manner and Time of Payment. All payments made with respect to the
Obligations shall be made in United States Dollars by wire transfer to such bank
account and in accordance with such wiring instructions as Lender may from time
to time designate to Borrower in writing, without deduction, defense, setoff or
counterclaim. In the absence of an Event of Default and unless otherwise
expressly provided for herein, all payments on account of the Obligations shall
be applied in the following manner: (i) first to the payment of any accrued and
unpaid fees and charges owing under the Loan Documents, (ii) second to any
Obligations for the payment of expenses, costs and indemnities owing under the
Loan Documents, (iii) third to the payment of accrued and unpaid interest owing
under the Loan Documents, (iv) fourth to the payment of outstanding principal
due and owing under the Bridge Loan Note, (v) fifth to the payment of
outstanding principal due and owing under the Revolving Note, (vi) sixth to the
payment of outstanding principal not yet due under the Loan Documents in such
order as Lender may determine, and (vii) seventh to any other Obligations or any
other Indebtedness of any kind of Borrower owing to Lender. Payment made by
check or similar type of remittance shall be considered conditional and not
final unless and until full clearance occurs under all applicable banking
procedures.

          (B) Payments on Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the
payment may be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the amount of interest or fees due
hereunder.

          (C) Repayment of Principal and Other Obligations. The entire
then-outstanding principal balance of the (i) Bridge Loan, together with all
accrued and unpaid interest thereon shall be due and payable in full on the
Bridge Loan Repayment Date, (ii) Revolving Advances, together with all accrued
and unpaid interest and fees hereunder and any and all costs and expenses and/or
other Obligations of any kind then outstanding under any and all Loan Documents,
shall be due and payable in full on the Termination Date, in each case without
deduction, defense, set off or counterclaim of any sort. In the absence of an
Event of Default, all payments on account of the Obligations received under this
paragraph (C) shall be applied as provided for in paragraph (A) above. Following
the occurrence of an Event of Default, payments and proceeds of Collateral may
be applied to the Obligations in such order as Lender may determine.

          (D) Mandatory Prepayment. In the event Borrower or any Guarantor: (i)
issues or sells any equity or debt securities or instruments in excess of
$1,000,000 in one transaction or a series of transactions, (ii) makes an Asset
Disposition (other than sales of Inventory and dispositions of obsolete or
excess Equipment in the ordinary course of business) or (iii) subject to the
provisions of Section 5.8 hereof, suffers a Casualty Loss, then, an amount equal
to the entire Net Cash Proceeds thereof or the portion thereof up to the full
extent of the Obligations then outstanding hereunder, shall be paid to Lender
and applied to the Obligations. In the absence of an Event of Default, all
payments on account of the Obligations received under this paragraph (D) shall
be applied as provided for in paragraph (A) above.

-20-

--------------------------------------------------------------------------------

     2.7 Grant of Security Interest. To secure the full and prompt payment and
performance of the Obligations as and when due (whether at the stated maturity,
by acceleration or otherwise), including all renewals, extensions, amendments,
restructurings and refinancings of any or all of the Obligations, Borrower
hereby grants to Lender a continuing first priority (subject only to the
Permitted Encumbrances (as applicable)) Lien in and to all right, title and
interest of Borrower in any and all assets and all property of Borrower, all
whether now owned or hereafter created, arising or acquired and wherever
located, including all of the following:

               (i) all Accounts, Chattel Paper (including all Electronic Chattel
Paper and Tangible Chattel Paper), Commercial Tort Claims, Deposit Accounts,
Documents (including all warehouse receipts and bills of lading), Equipment,
Fixtures, General Intangibles (including all Payment Intangibles, Software,
Intellectual Property, goodwill, going concern value), Goods, Instruments
(including all Promissory Notes and Negotiable Instruments), Inventory
(including all stock-in-trade, raw materials, work in process, items held for
sale or lease or furnished or to be furnished under contracts of sale or lease,
goods that are returned, reclaimed or repossessed, and materials used or
consumed in Borrower’s business), Investment Property and Financial Assets
(including all Commodity Accounts, Commodity Contracts, Securities (including
all Certificated Securities and Uncertificated Securities), Security
Entitlements and Securities Accounts), Letter of Credit Rights and Money,

               (ii) all parts, substitutions or replacements to or of or
accessories to any tangible assets and property included in the foregoing, and
all Software and computer programs embedded the foregoing, and all Accessions to
the foregoing,

               (iii) all Supporting Obligations for any of the foregoing and all
rights of Borrower in any property belonging to any third party in which a Lien
of any kind or nature has been granted to Borrower to secure the payment or
performance of any third party under or with respect to any of the foregoing,

               (iv) all Records, books, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and other electronic storage media
and related data processing software and similar items that at any time evidence
or contain information relating to any of the foregoing or are otherwise
necessary or helpful in the collection thereof or realization thereupon and all
other business books and Records of Borrower, and

               (v) all cash and non-cash Proceeds (including, without
limitation, insurance proceeds), products, rents and profits of all of the
foregoing.

     2.8 Preservation of Collateral and Perfection of Security Interests
Therein.

-21-

--------------------------------------------------------------------------------

          (A) Further Assurances. Borrower shall, at Lender’s reasonable
request, at any time and from time to time, execute and deliver to Lender within
ten (10) days of such request, such financing statements, assignments, consents,
landlord, warehousemen or other waivers, documents and other agreements and
instruments (and, where applicable, pay the cost of filing or recording the same
in all public offices deemed reasonably necessary or desirable by Lender) and do
such other acts and things as Lender may deem necessary or desirable in order to
establish and maintain a valid, attached and perfected security interest in the
Collateral in favor of Lender, (free and clear of all other liens, claims and
rights of third parties whatsoever, whether voluntarily or involuntarily
created, except Permitted Encumbrances) to secure payment of the Obligations,
and in order to facilitate the collection of the Collateral. Borrower
acknowledges and agrees that the Collateral is intended to encompass all assets
and property of Borrower and if at any time Borrower acquires any interest in
any assets or property and either (i) a security interest in such assets or
property cannot be perfected by the filing of a financing statement in the
appropriate jurisdiction or (ii) such assets or property are not covered by the
collateral description and security interest grant set forth in Section 2.7
above and/or in the collateral description and security interest grant contained
in any other applicable Loan Document (e.g., Commercial Tort Claims not
specifically described in Section 2.7 above, it being certified by Borrower that
it has no interest in any Commercial Tort Claims as of the Closing Date), then
Borrower will promptly notify Lender of the same and, if requested by Lender,
take such reasonable steps as Lender may require in accordance with the first
sentence of this Section 2.8 to cause such assets or property to become part of
the Collateral and for the Lien of Lender therein to be a valid, attached and
perfected Lien. At Lender’s request, Borrower shall also (i) immediately deliver
to Lender all items constituting Collateral for which Lender must receive
possession to obtain and/or perfect a first priority perfected security
interest, including, without limitation, all Instruments (including all
Promissory Notes) and Documents and (ii) immediately provide Lender with
“control” (as defined in Articles 8 and/or 9 of the UCC with respect to each
applicable item or type of Collateral) with respect to any of the Collateral
over which Lender must have such “control” to obtain and/or perfect a first
priority perfected security interest.

          (B) Financing Statements. Borrower hereby authorizes Lender to prepare
and file such financing statements (and any continuations thereof and amendments
thereto) naming Borrower as the “debtor” and naming Lender as the “secured
party” (including financing statements (and continuations thereof and amendments
thereto) describing the Collateral as “all assets” or “all personal property” of
Borrower or words to that effect) as Lender may from time to time deem necessary
or appropriate in order to perfect and maintain the Liens granted by Borrower in
any Collateral hereunder and/or under any other Loan Document in accordance with
the UCC.

          (C) Power of Attorney. Borrower hereby irrevocably makes, constitutes
and appoints each of the officers of Lender or its representatives the true and
lawful attorney and attorney-in-fact for Borrower (without requiring any of them
to act as such) with full power of substitution to do the following: (a) execute
in the name of Borrower any financing statements; (c) execute in the name of
Borrower any and all schedules, assignments, instruments, documents and
statements that either (x) Borrower is obligated to give Lender hereunder and
which Borrower has not provided within the time frame provided for hereunder or
(y) are necessary to create, provide for the attachment or perfection of (or
continue the perfection of) the Liens of Lender in the Collateral provided
hereunder and under the other Loan Documents, (d) do such other and further acts
and deeds in the name of Borrower that Lender may reasonably deem necessary or
desirable to create, provide for the attachment or perfection of (or continue
the perfection of) the Liens of Lender in the Collateral provided hereunder and
under the other Loan Documents, (d) endorse the name of Borrower upon any and
all checks, drafts, money orders and other instruments for the payment of monies
that are payable to Borrower and constitute collections on Borrower’s Accounts
or other Collateral, and (e) do such other and further acts and deeds in the
name of Borrower that Lender may reasonably deem necessary or desirable to
enforce any of its rights and remedies under the Loan Documents or under any
applicable Law with respect to Borrower or any of the Collateral, including any
such rights and remedies to enforce, realize upon, dispose of or collect any
Collateral. This power of attorney is coupled with an interest and is
irrevocable until payment in full and complete performance of all of the
Obligations and termination of this Agreement.

-22-

--------------------------------------------------------------------------------

     2.9 Possession of Collateral and Related Matters. Until an Event of Default
has occurred and is continuing, Borrower shall have the right, except as
otherwise provided in this Agreement, to take any of the following actions in
the ordinary course of their respective businesses: (a) to sell or lease, in the
ordinary course of business, any of Borrower’s Inventory normally held by
Borrower for any such purpose, in the ordinary course of business, (b) to use
and consume any raw materials, work in process or other materials normally held
by Borrower for such purpose, or (c) subject to the provisions of Section 2.6(D)
hereof, to sell or otherwise dispose of any obsolete or excess Equipment no
longer necessary to the ordinary operation of their respective businesses,
provided, however, that a sale in the ordinary course of business shall not
include any transfer or sale in satisfaction, partial or complete, of a debt
owed by Borrower, or any bulk sale or transfer or sale of any business line or
division of Borrower.

     2.10 Release of Security Interests. Upon payment and satisfaction in full
in cash of the Obligations and termination of this Agreement, Lender shall
release all liens and security interests granted by Borrower in the Collateral.
In connection with such releases, Lender shall execute and deliver, at
Borrower’s expense and with reasonable promptness, any Lien release
documentation or instruments reasonably requested by Borrower to effectuate such
releases, provided that, under no circumstances shall Lender have any obligation
to deliver any such release documentation or instruments on the date of any
payment in full of the Obligations and termination of this Agreement unless
Borrower shall have given Lender at least seven (7) days (or such longer time as
may be otherwise applicable hereunder) prior written notice of the intention to
make such payment in full and terminate this Agreement.

     2.11 Taxes.

          (A) All payments made by Borrower hereunder or under any Note will be,
except as provided in Section 2.11(B), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein (the “Excluded Taxes”)) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Payment Taxes”). If any Payment Taxes are so
levied or imposed, Borrower agrees to pay the full amount of such Payment Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or any other Loan Document, after withholding
or deduction for or on account of any Payment Taxes, will not be less than the
amount provided for herein or therein. Borrower agrees to indemnify and hold
harmless Lender, and reimburse such Lender upon its written request, for the
amount of any Payment Taxes so levied or imposed and paid by such Lender.

-23-

--------------------------------------------------------------------------------

          (B) In addition, Borrower agrees to pay any present or future stamp,
documentary, privilege, intangible or similar Taxes or any other excise or
property Taxes, charges or similar levies that arise at any time or from time to
time (other than Excluded Taxes) (i) from any payment made under any and all
Loan Documents, (ii) from the transfer of the rights of Lender under any Loan
Documents, or (iii) from the execution or delivery by Borrower of, or from the
filing or recording or maintenance of, or otherwise with respect to, any and all
Loan Documents (hereinafter referred to as “Other Taxes”).

          (C) Borrower will indemnify Lender for the full amount of Payment
Taxes (including, without limitation and without duplication, any Payment Taxes
imposed by any jurisdiction on amounts payable under this Section 2.11), subject
to the exclusion set out in the first sentence of Section 2.11(A), and will
indemnify Lender for the full amount of Other Taxes (including, without
limitation and without duplication, any Payment Taxes imposed by any
jurisdiction on amounts payable under this Section 2.11) paid by Lender in
respect of payments made or to be made hereunder, and any liability (including
penalties, interest and expenses) arising solely therefrom or with respect
thereto, whether or not such Payment Taxes or Other Taxes were correctly or
legally asserted. Payment of this indemnification shall be made within ten (10)
days from the date Lender makes written demand therefor.

          (D) Within thirty (30) days after the date of any payment of Payment
Taxes or Other Taxes, Borrower shall furnish to the Lender, at its address
referred to in Section 8.7, the original or certified copy of a receipt
evidencing payment thereof.

          (E) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.11 shall survive the payment in full of all Obligations hereunder and
under the Notes.

     2.12 Blocked Accounts.

          (A) Borrower shall establish and maintain deposit accounts at a bank
or banks acceptable to Lender, which accounts shall be subject to deposit
account control agreements with and acceptable to Lender (each such account, a
“Blocked Finance Account”). Borrower shall instruct all Financed Account Debtors
to make all payments on related Financed Accounts into a Blocked Finance
Account. All collections of Financed Accounts which may nevertheless be directly
received at any time by Borrower shall be held in trust for the benefit of
Lender and deposited into a Blocked Finance Account immediately upon receipt by
Borrower. All payments received with respect to a Financed Account in the
Blocked Financed Account shall be applied by Lender to repay outstanding
Revolving Loans, if any, made to purchase Inventory that gave rise to such
Financed Account and the excess, if any, shall (i) prior to the occurrence of
any Event of Default, be transferred promptly by or at the direction of Lender
to the Blocked Operating Account or (ii) after the occurrence of any Event of
Default, be applied by Lender to the Obligations in Lender’s sole discretion.
Borrower shall not have any right of access to or withdrawal from any Blocked
Finance Account.

-24-

--------------------------------------------------------------------------------

          (B) Borrower shall establish and maintain a deposit account at a bank
acceptable to Lender, which account shall be subject to a deposit account
control agreement with and acceptable to Lender (such account, a “Blocked
Operating Account” and, together with the Blocked Finance Accounts, the “Blocked
Accounts”). Borrower and Lender agree that prior to the occurrence of any Event
of Default, Borrower shall have the right of access to and withdrawal from the
Blocked Operating Account and after the occurrence of any Event of Default
Lender shall have the right to provide notice to the related bank to follow only
the instructions of Lender with respect to the Blocked Operating Account and the
funds on deposit therein.

     2.13 Conversion Option. At any time and from time to time, the Obligations
shall be convertible (in whole or in part), at the option of the Lender (the
“Conversion Option”), into such number of fully paid and non-assessable shares
of Capital Stock of Holdings as is determined by dividing (x) an amount equal to
(i) the sum of (A) that portion of the outstanding principal balance of the
Obligations that Lender elects to convert, and (B) any accrued but unpaid
interest under this Agreement as of such date by (y) the Conversion Price (as
defined in Section 2.14 hereof) in effect on the date on which Lender delivers a
notice of conversion (the “Conversion Notice”), duly executed, to Holdings (the
“Conversion Date”). With respect to partial conversions of the Obligations,
Lender shall keep written records of the amount of the Obligations converted as
of each Conversion Date.

     2.14 Conversion Price. The term “Conversion Price” shall mean seventy (70)
percent of the weighted average sale price per share of Holdings over the thirty
(30) day period prior to the Conversion Date.

     2.15 Mechanics of Conversion.

          (A) Not later than three (3) business Days after any Conversion Date,
Holdings or its designated transfer agent, as applicable, shall issue and
deliver to the Depository Trust Company (“DTC”) account on the Lender’s behalf
via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified in the
Conversion Notice, registered in the name of the Lender or its affiliates, for
the number of shares of Capital Stock of Holdings to which the Lender shall be
entitled. In the alternative, not later than three (3) Business Days after any
Conversion Date, Holdings or its designated transfer agent, as applicable, shall
deliver to Lender by express courier a certificate or certificates which shall
be free of restrictive legends and trading restrictions representing the number
of shares of Capital Stock being acquired upon the conversion of the Obligations
(the “Delivery Date”); provided, that, notwithstanding the foregoing, (A) if a
Conversion Date occurs prior to the Bridge Loan Repayment Date, (i) the
certificate or certificates representing the shares of Capital Stock being
acquired upon the related conversion may have a restrictive legend and trading
restrictions and (ii) on the Bridge Loan Repayment Date and upon receipt by
Holdings and its counsel of a Rule 144 seller representation letter, Holdings
shall deliver to Lender, in exchange for such restricted certificate or
certificates, a certificate or certificate which shall be free of restrictive
legends and trading restrictions and (B) if a Conversion Date occurs on or after
the Bridge Loan Repayment Date upon receipt by Holdings and its counsel of a
Rule 144 seller representation letter, Holdings shall deliver to Lender a
certificate or certificate which shall be free of restrictive legends and
trading restrictions.

-25-

--------------------------------------------------------------------------------

          (B) Holdings and Borrower understand that a delay in the delivery of
the shares of Capital Stock of Holdings upon conversion of the Obligations
beyond the Delivery Date could result in economic loss to the Lender. If
Holdings fails to deliver to the Lender such shares via DWAC (or, if applicable,
certificates) by the Delivery Date, Borrower shall pay to Lender, in cash, an
amount per Business Day for Business Trading Day until such shares are delivered
via DWAC or certificates are delivered (if applicable), together with interest
on such amount at a rate of 10% per annum, accruing until such amount and any
accrued interest thereon is paid in full, equal to the greater of (A) 2% of the
aggregate principal amount of the Obligations requested to be converted for each
Business Day and (B) $2,000 per Business Day (which amount shall be paid as
liquidated damages and not as a penalty). Nothing herein shall limit Lender’s
right to pursue actual damages for Holdings’ failure to deliver certificates
representing shares of Capital Stock upon conversion within the period specified
herein and Lender shall have the right to pursue all remedies available to it at
law or in equity (including, without limitation, a decree of specific
performance and/or injunctive relief). Notwithstanding anything to the contrary
contained herein, Lender shall be entitled to withdraw a Conversion Notice, and
upon such withdrawal Borrower shall only be obligated to pay the liquidated
damages accrued in accordance with this Section 2.15(B) through the date the
Conversion Notice is withdrawn.

          (C) In addition to any other rights available to Lender, if Holdings
fails to cause its transfer agent to transmit via DWAC or transmit to Lender a
certificate or certificates representing the shares of Capital Stock issuable
upon conversion of the Obligations (the “Conversion Shares”) on or before the
Delivery Date, and if after such date Lender is required by its broker to
purchase (in an open market transaction or otherwise) shares of Capital Stock of
Holdings to deliver in satisfaction of a sale by Lender of the shares of Capital
Stock issuable upon conversion of the Obligations which the Lender anticipated
receiving upon such conversion (a “Buy-In”), then Borrower shall pay in cash to
Lender the amount by which (x) Lender’s total purchase price (including
brokerage commissions, if any) for the shares of Capital Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of shares of
Capital Stock issuable upon conversion of the Obligations that Holdings was
required to deliver to Lender in connection with the conversion at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed.

          (D) Accredited Investor Status. Lender represents and warrants to
Holdings that as of the date hereof it is: (i) an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), and (ii) acquiring the Loan as principal and is an
“accredited investor” as defined in National Instrument 45-106, adopted by the
British Columbia Securities Commission. The Lender acknowledges that the Bridge
Loan and any shares of Holdings issued upon conversion of the Bridge Loan are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law.

-26-

--------------------------------------------------------------------------------

          (E) BCI 51-509. Lender represents and warrants to Holdings that, to
the extent Lender sells any Conversion Shares that contain a restrictive legend
and trading restrictions in Canada prior to the Bridge Loan Repayment Date, the
following statements are true, correct and complete as of the date of such sale:

               (i) Lender is not a resident of British Columbia or any other
jurisdiction of Canada;

               (ii) a subsequent trade of any shares of Holdings in or from
British Columbia or any other jurisdiction of Canada will be a distribution
subject to the prospectus and registration requirements of applicable Canadian
securities laws unless certain conditions are met, which conditions include,
among others, a requirement that any certificate representing any shares of
Holdings (or ownership statement issued under a direct registration system or
other book entry system) bear the restrictive legend (the “BC Legend”) specified
in British Columbia Instrument 51-509 (“BCI 51-509”) or the restrictive legend
(the “CSA Legend”) specified in National Instrument 45-102 (“NI 45-102”);

               (iii) Lender undertakes not to trade or resell any of shares of
Holdings in or from Canada unless the trade or resale is made in accordance with
BCI 51-509 or NI 45-102, as applicable;

               (iv) Lender, as a consequence of the representations and
warranties made by Lender in this Agreement, will have directed Holdings not to
include the BC Legend or the CSA Legend on any certificates representing any
shares of Holdings which may be issued to Lender. As a consequence, Lender will
not be able to rely on the resale provisions of BCI 51-509 or NI 45-102, and any
subsequent trade in any of shares of Holdings in or from British Columbia or any
other jurisdiction of Canada will be a distribution subject to the prospectus
and registration requirements of applicable Canadian securities laws; and

               (v) if Lender wishes to trade or resell any of shares of Holdings
in or from British Columbia or any other jurisdiction of Canada, Lender agrees
and undertakes to return, prior to any such trade or resale, any certificate
representing any shares of Holdings to the transfer agent of Holdings to have
the BC Legend or the CSA Legend, as applicable, imprinted on such certificate or
to instruct the transfer agent of Holdings to include the BC Legend or the CSA
Legend, as applicable on any ownership statement issued under a direct
registration system or other book entry system.

SECTION 3 CONDITIONS TO CLOSING AND ADVANCES

     3.1 Conditions to Closing. Closing under this Agreement is subject to the
satisfaction or express waiver by Lender of the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):

          (A) Closing Deliveries. Lender shall have received each of the
following instruments, agreements, certificates and other documents:

-27-

--------------------------------------------------------------------------------

               (i) Notes. The Notes, executed by Borrower in favor of Lender;

               (ii) Warrant. The Warrant issued by Holdings in favor of Lender;

               (iii) Standstill Agreements. Standstill Agreements, executed by
Borrower and each other Person party thereto;

               (iv) Perfection Certificate. A Perfection Certificate from
Borrower and Guarantor, substantially in the form attached as Exhibit B attached
hereto;

               (v) Loan Documents. All other Loan Documents executed by Borrower
or any Guarantors, as applicable.

               (vi) Organizational Documents. A copy of Borrower’s and each
Guarantor’s (i) organization documents, certified as of a recent date by
Borrower’s and each Guarantor’s corporate secretary (or other appropriate
officer), and (ii) bylaws, partnership agreement or operation agreement, as
applicable, certified as of a recent date by Borrower’s and each Guarantor’s
corporate secretary (or other appropriate officer); together with certificates
of good standing existence or fact in Borrower’s and each Guarantor’s state of
organization and in each jurisdiction in which Borrower and each Guarantor is
qualified to do business, each dated within 30 days from the date of this
Agreement;

               (vii) Authorization Documents. A certified copy of resolutions of
Borrower’s and each Guarantor’s board of directors authorizing the execution,
delivery and performance of the Notes, this Agreement and all other Loan
Documents, the pledge of the Collateral to Lender as security for the Advances
made and other Obligations incurred hereunder and the borrowing evidenced by the
Notes and designating the appropriate officers to execute and deliver the Loan
Documents;

               (viii) Incumbency Certificates. A certificate of Borrower’s and
each Guarantor’s corporate secretary (or other appropriate officer) as to the
incumbency and signatures of officers of Borrower and such Guarantor signing
this Agreement, the Notes and other Loan Documents;

               (ix) Opinion of Counsel. Lender shall have received written
opinions of Borrower’s and Guarantors’ counsel addressed to Lender and covering
such matters as Lender shall determine in its sole discretion;

               (x) Officer’s Certificate. A certificate, dated the date of this
Agreement, signed by the President of Borrower, to the effect that (i) all
representations and warranties set forth in this Agreement are true and correct
as of the date hereof and (ii) no Default or Event of Default hereunder has
occurred, Borrower’s corporate seal being affixed to such certificate and
Borrower’s corporate secretary attesting thereto;

-28-

--------------------------------------------------------------------------------

               (xi) Insurance Certificates. Insurance certificates and
endorsements, as requested by Lender, naming Lender as lender’s loss payee”
under all casualty policies of Borrower and “additional insured” under all
liability policies of Borrower;

               (xii) Deposit Account Control Agreements. A deposit account
control agreement, executed by and among Lender, Borrower and any bank at which
a Blocked Account is maintained by Borrower; and

               (xiii) Other Documents. All other agreements, notes, instruments,
certificates, orders, authorizations, financing statements, mortgages or other
documents which Lender may request.

          (B) Security Interests; Pledge. Lender shall have received
satisfactory evidence that all security interests and Liens granted to Lender
pursuant to this Agreement or the other Loan Documents have been duly perfected
and constitute valid Liens on the Collateral, with priority over all other
Liens, subject only to Permitted Encumbrances. Without limiting the generality
of the foregoing:

               (i) Pledgors shall have pledged and collaterally assigned to
Lender the Pledged Collateral pursuant to a Pledge Agreement; and

               (ii) each Guarantor shall have executed and delivered all
Guarantor Security Documents required by Lender and its counsel (each such
document to be in form and substance satisfactory to Lender) in order to create
and grant Liens in favor of Lender on substantially all of such Guarantor’s
property and all appropriate public filings or registrations of or related to
such Guarantor Security Documents and/or the Liens created and granted
thereunder have been made.

          (C) Representations and Warranties. After giving effect to the
Transactions, the representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete on and as of the
Closing Date to the same extent as though made on and as of that date, except
for any representation or warranty limited by its terms to a specific date.

          (D) Fees and Expenses. Borrower shall have paid the fees and other
amounts payable on the Closing Date referred to in Section 2.5, Section 8.4, and
all out of pocket expenses incurred by Lender in connection with the analysis,
negotiation, document preparation, due diligence and closing of this Agreement
and all related agreements and the Transactions described below.

          (E) No Default. After giving effect to the Transactions, no event
shall have occurred and be continuing or would result from the consummation of
the requested borrowing that would constitute an Event of Default or a Default.

          (F) Performance of Agreements. Borrower and each Guarantor hall have
performed all agreements and satisfied all conditions which any Loan Document
provides shall be performed by it on or before the Closing Date.

-29-

--------------------------------------------------------------------------------

          (G) No Prohibition. No order, judgment, injunction or decree of any
Governmental Authority shall purport to enjoin or restrain Lender from advancing
or Borrower from borrowing the Loan or to enjoin or restrain Lender or Borrower
or any Guarantor from entering into, consummating the transactions contemplated
by and/or incurring their respective duties and obligations (including in the
case of Borrower the Obligations) hereunder or under any other Loan Document.

          (H) No Material Adverse Effect. Lender shall have received evidence
reasonably satisfactory to it that nothing has occurred since January 31, 2011,
which is reasonably likely to have a Material Adverse Effect.

          (I) No Litigation. There shall not be pending or, to the knowledge of
Borrower or any Guarantor, threatened, any action charge, claim, demand, suit,
proceeding, petition, governmental investigation or arbitration by, against or
affecting Borrower or any Guarantor or any property of Borrower or any Guarantor
that challenges, threatens or seeks to invalidate the Transactions, or any
portion thereof, or this Agreement or that has not been disclosed by Borrower
and Guarantor in Schedule 3.1(I), and there shall have occurred no development
in any such action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration that, in the opinion of Lender, could
reasonably be expected to have a Material Adverse Effect.

          (J) Searches. Lender shall have received UCC, tax, judgment and
litigation searches against Borrower and the Guarantors in those offices and
jurisdictions as Lender shall reasonably request which shall show that no
financing statement, liens, or assignments or other filings have been filed or
remain in effect against Borrower and the Guarantors or any Collateral or
Pledged Collateral except for those Liens (other than Permitted Encumbrances),
financing statements, assignments or other filings with respect to which the
secured party or existing lender (i) has delivered to Lender Uniform Commercial
Code termination statements or other documentation evidencing the termination of
its Liens and security interests in Collateral or Pledged Collateral, (ii) has
agreed in writing to release or terminate its Lien and security interest in
Collateral or Pledged Collateral upon receipt of proceeds of the Advances or
(iii) has delivered a Standstill Agreement to Lender with respect to its Lien
and security interest in the Collateral or Pledged Collateral, all in a form and
substance satisfactory to Lender in its sole discretion.

     3.2 Conditions for Future Advances. The making of Revolving Advances under
the Revolving Credit Facility in any form following the Closing Date is subject
to the following conditions precedent (all instruments, documents and agreements
to be in form and substance satisfactory to Lender and its counsel) following
the Closing Date:

          (A) Effectiveness of Agreements. This Agreement and each of the other
Loan Documents shall be effective;

          (B) No Material Adverse Effect. No event or condition shall have
occurred, or would result from the making of any requested Advance, which is
reasonably likely to have a Material Adverse Effect;

-30-

--------------------------------------------------------------------------------

          (C) No Default. No Default or Event of Default then exists or after
giving effect to the making of the Advance would exist;

          (D) Compliance. Each Advance is within and complies with the terms and
conditions of this Agreement;

          (E) No Liens. No Lien (other than a Permitted Encumbrance) exists with
respect to any asset or property of Borrower;

          (F) Representations and Warranties. Each representation and warranty
set forth in Section 4 and any other Loan Document in effect at such time (as
amended or modified from time to time) is then true and correct in all material
respects as if made on and as of such date except to the extent such
representations and warranties are made only as of a specific earlier date;

          (G) Deposit Revolving Advances. With respect to Revolving Advances
consisting of Deposit Revolving Advances, Borrower shall deliver to Lender a
copy of the Eligible Purchase Order and an invoice from the Supplier indicating
the deposit amount; and

          (H) Balance Revolving Advances. With respect to Revolving Advances
consisting of Balance Revolving Advances, Borrower shall deliver to Lender
evidence from Supplier that the Inventory is ready to be shipped to Borrower and
a copy of the final invoice from such Supplier.

SECTION 4 REPRESENTATIONS AND WARRANTIES

     To induce Lender to enter into this Agreement, Borrower hereby represents
and warrants to Lender that the following statements are true, correct and
complete in each case after giving effect to the Transactions. Such
representations and warranties, and all other representations and warranties
made by Borrower, herein or in the other Loan Documents, shall survive the
execution and delivery of this Agreement and the closing contemplated hereby:

     4.1 Organization, Powers, Capitalization.

          (A) Organization and Powers. Borrower, any Guarantor and each
Subsidiary is an entity of the type indicated on Schedule 4.7 that is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization as indicated on such Schedule 4.7, and is not and
does not purport to be organized under the Laws of any other or additional
jurisdiction, and each Borrower, any Guarantor or any Subsidiary is registered
with and/or qualified to do business and in good standing in each other
jurisdiction where the nature of Borrower’s, such Guarantor’s or such
Subsidiary’s business or property would require Borrower, such Guarantor or such
Subsidiary to register with and/or qualify to do business in such jurisdiction,
except where failure to be so qualified in any such jurisdiction(s)
(individually or cumulatively) is not reasonably likely to have a Material
Adverse Effect. Borrower, each Guarantor and each Subsidiary has all requisite
power and authority pursuant to the Laws under which it is organized to own and
operate its respective properties, to carry on its respective businesses as now
conducted and proposed to be conducted.

-31-

--------------------------------------------------------------------------------

          (B) Capitalization. Schedule 4.1(B) sets forth as to Borrower all
classes or categories of the Capital Stock of Borrower provided for under its
Organizational Documents as of the date hereof and the total amounts of all such
Capital Stock authorized to be issued and issued under each such class or
category as of the date hereof. All outstanding shares and interests of Capital
Stock of Borrower have been and are duly authorized and validly issued, fully
paid, non-assessable, and such shares of Capital Stock were issued in compliance
with all applicable federal, state and local laws concerning the issuance of
securities. All of the Capital Stock of Borrower is free and clear of all Liens.
No Capital Stock of Borrower, other than that described on Schedule 4.1(B) is
issued and outstanding. There are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition of any Capital Stock from Borrower except as set
forth on Schedule 4.1(B).

     4.2 Authorization of Borrowing; No Conflict. Borrower has all requisite
power and authority pursuant to all applicable Laws under which it is organized
to enter into, execute and deliver, and perform all of its Obligations under
each Loan Document to which it is a party, and to incur the Obligations and
grant security interests in the Collateral in each case as provided for in the
Loan Documents. The execution, delivery and performance by Borrower of the Loan
Documents it which it is a party have been duly authorized by all requisite
entity action on the part of Borrower and any applicable board or directors, and
no further actions or consents by or from any holder of any Capital Stock of
Borrower are required pursuant to any Organizational Documents of Borrower. The
execution, delivery and performance by Borrower of the Loan Documents to which
it is a party and the consummation of the transactions contemplated by each such
Loan Document does not conflict with, contravene, violate, or constitute a
default or breach (immediately or upon the passage of time or the giving of any
notice or both), or result in the creation of any security interest or lien upon
any property or asset of Borrower, under (1) any Organizational Document of
Borrower, (2) any applicable Laws to which Borrower or its property and assets
is subject, (3) any material contract, agreement or instrument to which Borrower
is a party or by which it or its property and assets is subject, except as set
forth on Schedule 4.2 attached hereto, or (4) any judgment, order, injunction or
decree issued by any Governmental Authority with respect to Borrower or its
property or assets. This Agreement and each other Loan Document, including the
Notes, have been duly executed and delivered by Borrower, and each such Loan
Document is, and will be, the legally valid and binding obligation of each
Borrower, enforceable against Borrower in accordance with their respective terms
except as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium or other similar Laws affecting the enforcement of
creditors rights generally and subject to any equitable principles limiting the
right to obtain specific performance of any such obligation.

-32-

--------------------------------------------------------------------------------

     4.3 Financial Condition.

          (A) Accuracy of Financial Statements. Subject to the provisions of
paragraph (C) of this Section 4.3 regarding the Pro Forma which have been or
will hereafter be furnished by Borrower to Lender hereunder, all financial
statements concerning Borrower and Holdings which have been or will hereafter be
furnished by Borrower to Lender pursuant to this Agreement (i) have been, or
will be, prepared in accordance with GAAP and past practices consistently
applied throughout the periods involved (except as disclosed therein); (ii) do,
or will, present fairly, the financial condition of Borrower and Holdings as at
the dates thereof and the results of their operations for the periods then
ended; and (iii) do, or will, accurately reflect the financial condition of
Borrower and Holdings in all respects.

          (B) No Material Adverse Change. Since October 31, 2010 no event,
development or circumstance has occurred which has had, or is reasonably likely
to have, a Material Adverse Effect.

          (C) Accuracy of Pro Forma. The Pro Forma was prepared by Borrower
based on the audited annual consolidated balance sheet of Holdings and its
consolidated Subsidiaries for the fiscal year ended October 31, 2010 and the
management prepared financial statements for the fiscal quarter ended January
31, 2011. The Pro Forma has been prepared in good faith on the basis of (i)
assumptions, methods, and tests which are reasonably believed by Borrower to
have been reasonable at the time made and (ii) information reasonably believed
by Borrower to have been accurate based upon the information available to
Borrower at the time the Pro Forma was furnished to Lender.

          (D) Restatement of Representations for Future Financial Statements.
Each delivery of any financial statements by Borrower to Lender hereunder shall
be deemed to constitute a representation and warranty by Borrower as of the date
of such delivery that (i) all of the representations and warranties regarding
financial statements provided for in paragraph (A) of this Section 4.3 are true
and correct as of such date with respect to such financial statements and (ii)
no event, development or circumstance has occurred which has had, or is
reasonably likely to have, a Material Adverse Effect since October 31, 2010.

     4.4 Indebtedness and Liabilities. As of the Closing Date, Borrower has no
(a) Indebtedness except as (i) reflected on the Pro Forma and the most recent
Financial Statements delivered to Lender and (ii) as listed on Schedule 6.1 or
as otherwise permitted under Section 6.1; or (b) Liabilities other than as
reflected on the Pro Forma, the most recent Financial Statements or other
written information delivered to Lender on or before the Closing Date or as
incurred in the ordinary course of business following the date of the most
recent Financial Statements delivered to Lender.

     4.5 Account Warranties. As to each Financed Account of Borrower, at the
time of its creation, (a) such Financed Account is a valid, bona fide account,
representing an undisputed indebtedness incurred by the named Financed Account
Debtor for goods actually sold and delivered or for services completely
rendered; (b) such Financed Account is due and payable in accordance with its
terms, no agreement exists permitting any deduction or discount (other than any
discount stated on the invoice) with respect to such Financed Account and there
are no setoffs, offsets or counterclaims, genuine or otherwise, against such
Financed Account (all of the foregoing subject to the customary prompt payment
discounts, standard warranty policies and promotional payment arrangements
between Borrower and the applicable Financed Account Debtor, all of the
foregoing as applied in the ordinary course of business of Borrower in
accordance with its past practices); (c) except as disclosed in writing to
Lender, such Financed Account does not represent a sale to an Affiliate or a
consignment, sale or return, or a bill and hold transaction; (d) Borrower is the
lawful owners of such Financed Account and has the right to assign the same to
Lender; (e) such Financed Account is free of all Liens; and (f) to the knowledge
of Borrower, the Financed Account Debtor with respect to such Financed Account
is not subject to any voluntary or involuntary proceedings under the Bankruptcy
Code or any other bankruptcy, receivership or insolvency law and there are no
proceedings or actions threatened or pending against such Financed Account
Debtor that is reasonably likely to have a material adverse effect on the
ability of such Financed Account Debtor to satisfy its obligation with respect
to such Financed Account or on such Financed Account Debtor’s general business,
assets and financial condition.

-33-

--------------------------------------------------------------------------------

     4.6 Names, Entity Changes. Schedule 4.6 sets forth the exact legal name of
Borrower and each Guarantor as set forth in its articles or certificate of
incorporation, organization or formation as currently in effect and on record
with its jurisdiction of organization and all other names, trade names,
fictitious names and business names under which Borrower and each Guarantor
currently conducts business or has at any time during the past five years
conducted business. Except as set forth on Schedule 4.6, during the past five
(5) years, neither Borrower nor any Guarantor has (a) been the surviving entity
of a merger or consolidation or acquired all or substantially all of the assets
of any Person (or of any business or division of any Person), or (b) been
organized under the laws of any jurisdiction other than or in addition to the
jurisdiction of organization set forth for Borrower or any Guarantor on Schedule
4.6.

     4.7 Jurisdictions; Locations; FEIN. Schedule 4.7 sets forth as to Borrower
and each Guarantor: (a) the jurisdiction of organization of Borrower and each
Guarantor and each other jurisdiction in which Borrower and each Guarantor is
registered and/or qualified to do business, (b) the location of Borrower’s and
each Guarantor’s chief executive office and principal place of business, (c) the
location of each additional office(s) other than such chief executive office and
principal place of business where Borrower’s and each Guarantor’s books and
Records are kept (including any books and Records regarding Accounts), and (d)
the location of all other offices or business locations of Borrower and each
Guarantor and all Collateral locations, including all such locations owned by
Borrower and each Guarantor, all such locations leased and operated by Borrower
and each Guarantor, and all such locations operated by a third party (including
any public warehouse, any consignment location, any locations where any of the
Collateral is held for processing and any other bailee location at which any of
the Collateral is located), and such locations as so set forth on Schedule 4.7
are the only locations for the businesses and the Collateral of each Borrower
and each Guarantor. Schedule 4.7 also indicates as to Borrower and each
Guarantor whether during the past five years, Borrower or any each Guarantor had
maintained any additional chief executive office and principal place of
business, location(s) for books and Records, or other business or Collateral
locations (excluding any such prior location that was not a chief executive
office and principal place of business, location at which books and Records were
stored nor a location at which any tangible Collateral other than Inventory was
kept). Borrower’s and each Guarantor’s federal employer identification numbers
and entity identification numbers in its state of incorporation or formation (as
applicable) is set forth on Schedule 4.7. Schedule 4.7 also indicates as to
Borrower and each Guarantor whether Borrower and each Guarantor is the owner of
any fee interest in any real property, and, if so, sets forth a list of each
such real property location with the formal legal description of each such real
property location attached as an exhibit to such Schedule 4.7.

-34-

--------------------------------------------------------------------------------

     4.8 Title to Properties; Liens. Borrower has good, sufficient and legal
title to all of its respective properties and assets. Except for applicable
Permitted Encumbrances, all such properties and assets are free and clear of
Liens. There are no actual, threatened or alleged defaults with respect to any
leases of real property under which Borrower is lessee or lessor which is
reasonably likely to have a Material Adverse Effect.

     4.9 Litigation; Adverse Facts. Except as set forth on Schedule 4.9, there
are no judgments outstanding against Borrower or affecting any property of
Borrower nor is there any action, charge, claim, demand, suit, proceeding,
petition, governmental investigation or arbitration now pending, or, to the
knowledge of Borrower, threatened, against or affecting Borrower, or the
property of Borrower, and no such action, etc. (either individually or
collectively) is reasonably likely to have a Material Adverse Effect if
determined adversely to Borrower. Borrower has not received any opinion or
memorandum or legal advice from legal counsel to the effect that it is exposed
to any liability which is reasonably likely to have a Material Adverse Effect.

     4.10 Payment of Taxes. Except as set forth on Schedule 4.10, all tax
returns and reports of Borrower required to be filed by them have been timely
filed, and all Taxes upon each Borrower and upon its properties, assets, income
and franchises which are shown on such returns as due and payable, have been
paid (together with any and all interest or penalties thereon if any such Taxes
were not paid when due). As of the Closing Date, none of the income tax returns
of Borrower is under audit. No tax liens of any kind or nature have been filed
or are being asserted in any jurisdiction or pursuant to any proceedings with
respect to Borrower or any of its respective properties or assets. The charges,
accruals and reserves on the books of Borrower in respect of any Taxes or other
governmental charges are in accordance with GAAP.

     4.11 Performance of Agreements. Borrower is not in default or breach of the
performance, observance or fulfillment of any of the obligations, duties,
covenants or conditions contained in any contractual obligation of any such
Person, and no other condition exists that would allow the other party to any
such contractual obligations to terminate or cancel such contract, in any such
case with respect to any contract of Borrower, the termination or cancellation
of which, or non-renewal of which on substantially similar terms, is reasonably
likely to have a Material Adverse Effect.

     4.12 Employee Benefit Plans. Each member of the ERISA Affiliate Group is in
compliance in all material respects with all applicable provisions of ERISA, the
IRC and all other applicable Laws and the regulations and interpretations
thereof with respect to all Employee Benefit Plans. Each Employee Benefit Plan
which is intended to be a qualified plan under Section 401(a) of the IRC as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the IRC and the trust related thereto is
exempt from federal income tax under Section 501(a) of the IRC. No liability
which could reasonably be expected to have a Material Adverse Effect has been
incurred and remains unsatisfied for any funding obligation, taxes or penalties
with respect to any Employee Benefit Plan.

-35-

--------------------------------------------------------------------------------

     4.13 Intellectual Property. Borrower owns, is licensed to use, or otherwise
has the right to use, all Intellectual Property used in or necessary for the
conduct of its business as currently conducted. Schedule 4.13 sets forth as to
Borrower: (a) all Intellectual Property of Borrower that is registered and/or
filed with and/or issued by any Governmental Authority (specifically including
the United States Patent and Trademark Office and the United States Copyright
Office and any equivalent office of any foreign Governmental Authority), (b) any
license of any such owned Intellectual Property described in the preceding
clause (a) to which Borrower is party as the licensor (including the title and
date of such license, the name and address of the licensee and the registered
Intellectual Property subject thereto), (c) any license for any Intellectual
Property owned by any third party Person that is registered and/or filed with
and/or issued by any Governmental Authority to which Borrower is party as a
licensee (including the title and date of such license, the name and address of
the licensor and the registered Intellectual Property of such licensor subject
thereto) and (d) any other Intellectual Property that is material to the
business of Borrower.

     4.14 Broker’s Fees. Except as set forth on Schedule 4.14, no broker’s or
finder’s fee or commissions will be payable by reason of any action of Borrower
with respect to any of the transactions contemplated hereby. Borrower and each
Guarantor shall jointly and severally indemnify, defend and hold harmless Lender
with respect to any claim or demand or asserted claim or demand (together with
all costs and expenses of Lender in respect thereof or in defending the same) of
any kind or nature made at any time by any broker or finder listed on Schedule
4.14 or otherwise in regard to the Transactions.

     4.15 Environmental Compliance. Borrower has been issued by the applicable
Governmental Authorities all required federal, state, territorial, provincial,
local and foreign licenses, certificates or permits relating to all applicable
Environmental Laws necessary to the operations of the business and properties of
Borrower and the ownership by Borrower of its properties and assets, all of
which such licenses, certificates or permits are listed on Schedule 4.15 and are
in full force and effect and in good standing, and Borrower is not a party to
any consent order, consent decree or similar agreement or order voluntarily
entered into by Borrower with any applicable Governmental Authority with respect
to any Environmental Law except as set forth on Schedule 4.15. Except as set
forth on Schedule 4.15, Borrower has been and is currently in compliance in all
material respects with all applicable Environmental Laws, specifically including
any and all licenses, certificates and permits and any and all consent orders,
consent decrees and similar voluntary orders and agreements described in the
foregoing sentence. Except as set forth on Schedule 4.15, there are no claims,
liabilities, investigations, litigation, administrative proceedings, judgments
or orders relating to any Hazardous Materials asserted or, to Borrower’s
knowledge, threatened against Borrower or relating to any real property
currently or formerly owned, leased or operated by Borrower which is reasonably
likely to have a Material Adverse Effect, and Borrower does not have any
knowledge of any spill or other release or threatened spill or other release of
Hazardous Material at any real property currently or formerly owned, leased or
operated by Borrower for which Borrower is legally responsible to remediate
under applicable laws or which may be or could result in a material liability.

-36-

--------------------------------------------------------------------------------

     4.16 Solvency. Borrower (a) assuming the ability of Borrower to raise
future financing, has the ability to meet its liabilities as they mature; and
(b) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

     4.17 Disclosure. No representation or warranty of Borrower contained in
this Agreement, the other Loan Documents, or any other document, certificate or
written statement furnished to Lender by or on behalf of Borrower for use in
connection with the Loan Documents contains any untrue statement of a material
fact, omits or will omit a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. There is no material fact known to
Borrower that has had or could reasonably be likely to have a Material Adverse
Effect and that has not been fully disclosed herein or in such other documents,
certificates and statements furnished to Lender for use in connection with the
Transactions contemplated hereby.

     4.18 Insurance. Borrower maintains insurance policies for public liability,
property damage for their businesses and properties, product liability, business
interruption, workers’ compensation, larceny, embezzlement or other criminal
misappropriation insurance of types, and in amounts acceptable to Lender in its
sole and absolute discretion and as described on the insurance certificates set
forth as Schedule 4.18 hereto; and, as of the Closing Date, no notice of
cancellation has been received with respect to such policies and Borrower is in
compliance in all material respects with all conditions contained in such
policies.

     4.19 Compliance with Laws.

          (A) Borrower is not in violation of any applicable Law or other
requirement of any Governmental Authority having jurisdiction over the conduct
of its business or the ownership of its properties, including, without
limitation, any violation relating to any Environmental Law or the use, release,
storage, transport or disposal of any Hazardous Material, which violation(s)
would (individually or collectively) subject Borrower or any of its officers to
criminal liability or have a Material Adverse Effect, and no notice of any such
violation has been received.

          (B) Borrower holds all licenses, permits, approvals, consents and
certifications necessary to conduct its business, and all such licenses,
permits, approvals, consents and certifications are in full force and effect.

     4.20 Bank Accounts. Schedule 4.20 sets forth the account numbers and
locations of all Deposit Accounts, Securities Accounts and Commodity Accounts of
Borrower.

     4.21 Subsidiaries and Affiliates. Except as set forth on Schedule 4.21,
Holdings and Borrower have no Subsidiaries.

-37-

--------------------------------------------------------------------------------

     4.22 Employee Matters. Except as set forth on Schedule 4.22, (a) none of
the employees of Borrower are subject or party to any collective bargaining
agreement, management agreement or consulting agreement, (b) no petition for
certification or union election is pending with respect to any of the employees
of Borrower and no union or collective bargaining unit has sought such
certification or recognition with respect to of the employees of Borrower and
(c) there are no strikes, slowdowns, work stoppages or controversies pending or
threatened between Borrower and its employees, other than employee grievances
arising in the ordinary course of business which is reasonably likely to have,
either individually or in the aggregate, a Material Adverse Effect. Except as
set forth on Schedule 4.22, Borrower is not party to any employment contract.

     4.23 Governmental Regulation. Borrower is not subject to regulation under
the Investment Company Act of 1940 or to any applicable Law limiting its ability
to incur indebtedness for borrowed money.

     4.24 Trade Relations. As of the Closing Date there exists no actual or, to
the knowledge of Borrower, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of
Borrower, with any Financed Account Debtor (or group of Financed Account
Debtors) or supplier (or group of suppliers) that either individually or in the
aggregate are material to its operations.

     4.25 Absence of Defaults. As of the Closing Date, Borrower is not in
default under its Organizational Documents, and no event has occurred, which has
not been remedied (to the extent expressly permitted hereunder) or waived in
writing by Lender, which constitutes a Default or an Event of Default.

SECTION 5 AFFIRMATIVE COVENANTS

     To induce Lender to enter into this Agreement, Borrower hereby covenants
and agrees that until indefeasible payment in full in cash and performance in
full of all Obligations and the termination of the Loan and this Agreement,
Borrower shall perform all covenants in this SECTION 5.

     5.1 Financial Statements and Other Reports. Borrower shall maintain a
system of accounting and keep such books, records and accounts (which shall be
true and complete in all material respects), as may be required or as may be
necessary to permit the performance of an annual audit and the preparation of
financial statements in accordance with GAAP and past practices, consistently
applied. All financial statements and reports to be delivered hereunder shall be
in such form and contain such information as Lender requires from time to time,
and may be delivered by facsimile, regular or express mail or by hand, but shall
also be delivered in electronic form using the Microsoft Excel.xls format.

          (A) Quarterly Financials. As soon as available and in any event within
forty-five (45) days after the end of each quarter of each Fiscal Year, Borrower
will deliver the consolidated and consolidating balance sheet of Holdings and
its consolidated Subsidiaries, as adjusted in conformity with GAAP, as at the
end of such period and the related consolidated and consolidating statements of
income, shareholder’s or member’s (as applicable), equity and cash flow for such
quarter of such Fiscal Year and for the period from the beginning of the then
current Fiscal Year to the end of such quarter of such Fiscal Year. If Holdings
file its quarterly report on Form 10-Q for the applicable fiscal quarter and
such quarterly report contains the financial statements and reports described
above, in a format acceptable to Lender, then Borrower may satisfy their
requirements under this Section (A)5.1(A) by delivering a copy of such quarterly
report.

-38-

--------------------------------------------------------------------------------

          (B) Year-End Financials. In addition to the quarterly financial
statements referred to in Section 5.1(A), as soon as available and in any event
within ninety (90) days after the end of each Fiscal Year, Borrower will deliver
to Lender: (1) the audited consolidated and consolidating balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related consolidated and consolidating statements of income, shareholder’s or
member’s (as applicable) equity and cash flow for such Fiscal Year; (2) a
schedule of the outstanding Indebtedness of Borrower and Guarantors and their
consolidated Subsidiaries describing in reasonable detail each such debt issue
or loan outstanding and the principal amount and amount of accrued and unpaid
interest with respect to each such debt issue or loan; (3) a report with respect
to the financial statements from a firm of independent certified public
accountants selected by Holdings and reasonably acceptable to Lender (it being
agreed that as of the date of this Agreement BDO Seidman LP is reasonably
acceptable to Lender), which report shall be unqualified as to going concern and
scope of audit of Holdings and its consolidated Subsidiaries and shall state
that (a) such financial statements present fairly the financial position of
Holdings and its consolidated Subsidiaries as at the dates indicated and the
results of its operations and cash flow for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years and (b) that the
examination by such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards and (c) that
such accountants acknowledge that Lender is relying on such statements. If
Holdings files its annual report on Form 10-K for the applicable Fiscal Year and
such annual report contains the financial statements and reports described
above, then Borrower may satisfy their requirements under this Section 5.1(B) by
delivering a copy of such annual report.

          (C) Accountants’ Certification and Reports. In connection with each
annual, interim or special audit or review of the financial statements or
financial controls of Holdings made by its independent public accountants
(including the audit made in connection with the financial statements required
to be delivered under Section 5.1(B) above), (i) Borrower will deliver to Lender
promptly upon receipt thereof copies of all reports submitted to Borrower or
Holdings by its independent public accountants in connection with each such
annual, interim or special audit or review, including the comment letter
submitted by such accountants to management or any member or committee of the
board of directors of Holdings in connection with such annual, interim or
special audit or review, and (ii) Borrower shall deliver to Lender promptly upon
Holding’s receipt thereof a certificate, to the effect that, in making the
examination necessary for such annual, interim or special audit or review, such
accountants have obtained no knowledge of any condition or event which
constitutes a Default or Event of Default, or if such accountants shall have
obtained knowledge of any such condition or event, specifying in such
certificate each such condition or event of which they have knowledge and the
nature and status thereof.

-39-

--------------------------------------------------------------------------------

          (D) Tax Returns. Within twenty (20) days after filing thereof Borrower
shall deliver to Lender a copy of the annual federal (and, if requested by
Lender, state or other) tax return (and any amended return) of Borrower
certified by the chief financial officer or chief executive officer of Borrower
to be accurate and complete in all material respects.

          (E) Government Notices. (a) Borrower will deliver to Lender promptly
after receipt copies of all notices, requests, subpoenas, inquiries or other
writings received from any governmental agency concerning the violation or
alleged violation of any Environmental Laws, the storage, use or disposal of any
Hazardous Material, the violation or alleged violation of the Fair Labor
Standards Act or Borrower’s payment or non-payment of any taxes including any
tax audit; and (b) Borrower will notify Lender promptly after Borrower’s
knowledge thereof, of any of the following that affects Borrower or any
Guarantor.

          (F) Notification of Events of Default, etc. On the first Business Day
following the day any officer of Borrower obtains knowledge of any of the
following events or conditions, Borrower shall deliver written notice including
a certificate signed by the chief executive officer or president of Borrower
specifying the nature and period of existence of such condition or event and
what action Borrower has taken, is taking, and proposes to take, with respect
thereto: (1) any condition, circumstance or event that constitutes an Event of
Default or Default; (2) any default or breach by Borrower of the performance,
observance or fulfillment of any of the obligations, duties, covenants or
conditions contained in any contractual obligation of Borrower, or the
occurrence of any condition or event that would allow the other party to any
such contractual obligations to terminate or cancel such contract, or the
receipt by Borrower of any notice from any such counterpart under any such
contractual obligation claiming that any such default or material condition or
event has occurred, in any such case with respect to any contract of Borrower
the termination or cancellation of which, or non-renewal of which on
substantially similar terms, is reasonably likely to have a Material Adverse
Effect; (3) any condition, circumstance or event which has had or is reasonably
likely to have a Material Adverse Effect; or (4) the resignation or termination
of the chief financial officer or the controller of Borrower or Holdings (or any
officer(s) or employee(s) of Borrower or Holdings performing the duties and
functions commonly performed by a chief financial officer and a controller) or
the head(s) of operations and sales of Borrower, or if any such person shall
leave his or her office for whatever reason or ceases to exercise the rights and
duties of such office. With respect to the foregoing clause (4), in addition to
giving written notice as provided for above, Borrower shall also provide notice
to Lender via e-mail and telephone to one of the managing partners of Lender of
such occurrence by the end of the first Business Day following the day any
officer of Borrower obtains knowledge of any such event described in clause (4).

          (G) Trade Names. Borrower will give Lender at least thirty (30) days
advance written notice of any new trade name or fictitious business name.
Borrower’s use of any trade name or fictitious business name will be in
compliance with all laws regarding the use of such names.

          (H) Locations. Borrower will give Lender at least thirty (30) days
advance written notice of any change in Borrower’s address or of any new
location for its books and records or the Collateral (including any such new
Collateral location operated by a third party (and specifically including any
public warehouse, any consignment location, any locations where any of the
Collateral is to be held for processing and any other bailee location at which
any of the Collateral is to be located)). With respect to any such new location
(which, with respect to Borrower, in any event shall be within the continental
United States), Borrower will execute such documents and take such actions as
Lender deems necessary to perfect and protect the security interests of Lender
in the Collateral prior to the transfer or removal of any Collateral to such new
location.

-40-

--------------------------------------------------------------------------------

          (I) Deposit Accounts, Securities Accounts and Commodity Accounts.

               (i) Borrower will give Lender at least ten (10) Business Days
prior notice of any new Deposit Account, Securities Account or Commodity Account
Borrower intends to establish prior to their opening same, and, without limiting
the generality of or contradicting anything set forth in Section 2.8(A), if
required by Lender, will prior to or concurrently with the opening of same
provide Lender with “control” (as defined in Articles 8 and/or 9 of the UCC with
respect to each applicable item or type of Collateral) with respect to such
Deposit Account, Securities Account or Commodity Account, including if
applicable causing such Deposit Account, Securities Account or Commodity Account
to be subject to a control agreement in favor of Lender.

               (ii) Borrower will cause copies of all bank statements with
respect to all accounts of every kind to be provided to Lender contemporaneously
with their being provided to Borrower.

          (J) Certified Public Accountants. Within three (3) Business Days of
the resignation or termination of Holdings’ current certified public
accountants, or any certified public accountants hereafter engaged by Holdings,
Borrower shall notify Lender in writing of such occurrence and the reason(s)
therefor.

          (K) Litigation. Within three (3) Business Days after Borrower obtains
knowledge of (1) the institution of any action, suit, proceeding, governmental
investigation or arbitration against or affecting Borrower or any property of
Borrower not previously disclosed by Borrower to Lender in writing or (2) any
material development in any action, suit, proceeding, governmental investigation
or arbitration at any time pending against or affecting Borrower or any property
of Borrower, which is reasonably likely to have a Material Adverse Effect,
Borrower will give written notice thereof to Lender and provide such other
information as may be reasonably available to them to enable Lender and its
counsel to evaluate such matter.

          (L) Other Information. With reasonable promptness, Borrower shall
deliver such other information and data as may be available to and not legally
prohibited from disclosure by Borrower with respect to Borrower, any of the
property or assets of Borrower or Collateral as Lender may reasonably request
from time to time.

     5.2 Access to Accountants. Borrower hereby irrevocably authorize and
request and instruct all accountants and auditors employed by Borrower or
Holdings at any time to exhibit and deliver to Lender upon Lender’s request
copies of any of the financial statements, trial balances or other accounting
records or reports of any sort of Borrower or Holdings in the accountant’s or
auditor’s possession (other than work papers or other proprietary information of
such accountants or auditors), and to disclose to Lender any information such
accountants or auditors may have concerning the financial status and business
operations of Borrower. Borrower hereby authorize all Governmental Authorities
to furnish Lender with copies of any reports or examinations requested by Lender
relating to Borrower. Notwithstanding the foregoing, Lender will attempt to
obtain such information or material directly from Borrower prior to requesting
any such information from any such Governmental Authorities.

-41-

--------------------------------------------------------------------------------

     5.3 Inspection. Borrower shall at Borrower’s cost and expense, upon prior
reasonable notice, permit Lender and any authorized representatives designated
by Lender to visit and inspect any of the properties, business locations,
Collateral locations and books and records of Borrower, including its financial
and accounting records, and in conjunction with such inspection, to audit
Borrower’s books and records and make copies and take extracts therefrom, and to
discuss its affairs, finances and business with its officers and independent
public accountants, at such reasonable times during normal business hours;
provided that, prior to the occurrence of an Event of Default, Borrower shall
not be obligated to pay the costs and expenses for more than two (2) such visits
and inspections.

     5.4 Collateral Records. Borrower shall, keep full and accurate books and
records relating to the Collateral and, promptly after being requested by
Lender, shall mark such books and records to indicate Lender’s security
interests in the Collateral.

     5.5 Account Covenants; Verification. Borrower shall, at its own expense,
use its best efforts to assure prompt payment of all amounts due or to become
due under its Accounts. No discounts, credits or allowances (other than normal
prompt payment discounts and customer promotional arrangements discounts) will
be issued, granted or allowed by Borrower to Financed Account Debtors. Borrower
will promptly notify Lender in the event that any Financed Account Debtor(s)
allege(s) any material dispute or claim with respect to a Financed Account or
Financed Accounts in excess of Fifty Thousand Dollars ($50,000) in the aggregate
or of any other circumstances known to Borrower that may impair, in any material
respect, the validity or collectibility of the Financed Accounts so as to cause
a Material Adverse Effect. Lender shall have the right, at any time or times
hereafter, to verify the validity, amount or any other matter relating to a
Financed Account, by mail, telephone or in person. After the occurrence and
during the continuance of an Event of Default, Borrower shall not, without the
prior consent of Lender, adjust, settle or compromise the amount or payment of
any Financed Account, or release wholly or partly any Financed Account Debtor or
obligor thereof, or allow any credit or discount thereon.

     5.6 Corporate Existence. Borrower shall, at all times preserve and keep in
full force and effect its existence as a legal entity and all rights and
franchises material to its businesses. Borrower shall promptly notify Lender of
any change in the ownership or corporate structure of Borrower, provided that
this requirement of notice shall not in any way or under any circumstances be
deemed to permit (and no such giving of notice shall cure or otherwise prevent
the occurrence of any Event of Default resulting from) any such change in the
ownership or corporate structure of Borrower that is otherwise prohibited or
restricted hereunder or under any other Loan Document.

-42-

--------------------------------------------------------------------------------

     5.7 Payment of Taxes. Borrower shall, pay all Taxes imposed upon them or
any of its properties or assets or with respect to any of its franchises,
businesses, income or property before any penalty accrues thereon provided that
no such tax need be paid if Borrower are Properly Contesting the same.

     5.8 Maintenance of Properties; Insurance. Borrower shall, maintain or cause
to be maintained in good repair, working order and condition, normal wear and
tear excepted, all properties used in the businesses of Borrower, and will make
or cause to be made all appropriate repairs, renewals and replacements thereof,
and will protect and preserve all material registered or registrable
Intellectual Property (now or hereafter existing). Borrower shall, maintain or
cause to be maintained, with financially sound and reputable insurers, public
liability and property damage insurance with respect to their businesses and
properties against loss or damage of the kinds customarily carried or maintained
by corporations of established reputation engaged in similar businesses and in
amounts reasonably acceptable to Lender. Borrower shall, cause Lender to be
named as “lender’s loss payee” on all insurance policies relating to any
Collateral and as “additional insured” under all liability policies, in each
case pursuant to appropriate endorsements in form and substance reasonably
satisfactory to Lender and shall, collaterally assign to Lender as security for
the payment of the Obligations all business interruption insurance of Borrower.
Unless otherwise agreed to in writing by Lender in its sole and absolute
discretion, any Net Cash Proceeds received from any policies of insurance
relating to any Casualty Event relating to the Collateral or any other assets
and properties of Borrower shall be applied in accordance with Section 2.6(A) in
the absence of an Event of Default or Section 7.3 upon the occurrence and during
the continuance of an Event of Default.

     5.9 Compliance with Laws. Borrower shall, comply in all material respects
with the requirements of all applicable Laws, including all such applicable Laws
as now in effect and which may be imposed in the future in all jurisdictions in
which Borrower is now doing business or may hereafter be doing business.

     5.10 Further Assurances. Without limiting the generality of or
contradicting anything set forth in Section 2.8(A), Borrower shall, from time to
time, execute such financing or continuation statements, security agreements,
reports and other documents or deliver to Lender such instruments, certificates
of title or other documents as Lender at any time may reasonably request to
evidence, perfect or otherwise implement security for repayment of the
Obligations.

     5.11 Collateral Locations. Borrower shall keep the Collateral (other than
in-transit Collateral) at the locations specified on Schedule 4.7 (or any
location of which Borrower has given written notice to Lender in accordance with
Section 5.1(H) since the last time Borrower shall have delivered to Lender
Schedule 4.7 or any update thereto).

     5.12 Landlords and Bailees. If any Collateral is at any time in the
possession or control of any landlord, warehouseman, consignee, bailee or any of
Borrower’s agents or processors, Borrower shall, upon the request of Lender,
notify such landlord, warehouseman, bailee, agent or processor of the security
interests in favor of Lender created hereby, shall instruct such Person to hold
all such Collateral for Lender’s account subject to Lender’s instructions and
shall cause such Person to execute an access and waiver agreement acceptable to
Lender.

-43-

--------------------------------------------------------------------------------

     5.13 Use of Proceeds and Margin Security. Borrower shall use the proceeds
of all Loans for proper business purposes in accordance with Section 2.2
consistent with all applicable laws, statutes, rules and regulations. No portion
of the proceeds of any Loan shall be used by Borrower for the purpose of
purchasing or carrying of margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time,
or in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation T or X of the Board of Governors of the Federal
Reserve System as in effect from time to time, or any other regulation of the
Board of Governors of the Federal Reserve System as in effect from time to time,
or to violate the Exchange Act.

     5.14 Revisions or Updates to Schedules. Should any of the information or
disclosures provided on any of the Schedules originally attached hereto become
outdated or incorrect in any material respect, Borrower shall deliver to Lender
such revisions or updates to such Schedule(s) as may be necessary or appropriate
to update or correct such Schedule(s); provided that no such revisions or
updates to any Schedule(s) shall be deemed to have amended, modified or
superseded such Schedule(s) as originally attached hereto, or to have cured any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule(s), unless and until Lender, in the exercise
of its reasonable credit judgment, shall have accepted in writing such revisions
or updates to such Schedule(s). Each representation and warranty contained in
this Agreement and the other Loan Documents shall be continuous in nature and
shall remain accurate, complete and not misleading in all material respects at
all times during the term of this Agreement, except for revisions or updates to
any Schedule(s) approved by Lender pursuant to the preceding sentence and such
changes in the circumstances of Borrower that are expressly permitted under this
Agreement.

     5.15 Accuracy of Information. All written information, reports, statements
and other papers and data furnished to Lender, whether pursuant to this Section
5 or any other provision of this Agreement or of any other Loan Document, shall
be, at the time the same is so furnished, complete and correct in all material
respects (subject to the provisions regarding the Pro Forma set forth in Section
4.3(C)) to the extent necessary to give Lender true and accurate knowledge of
the subject matter thereof, and shall not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.

     5.16 Delivery of Certain Collateral; Requirements to Give Notice of Future
Acquisition of Certain Collateral. Without limiting the generality of or
contradicting anything set forth in Section 2.8(A), Borrower hereby represents,
warrants and covenants as follows:

               (i) Schedule 5.17(i) sets forth all of the Chattel Paper (both
Tangible Chattel Paper and Electronic Chattel Paper), Instruments, and Documents
owned by Borrower or in which Borrower has any rights, and Borrower shall
hereafter give prompt written notice to Lender of the future acquisition by
Borrower of any rights in any such Chattel Paper (both Tangible Chattel Paper
and Electronic Chattel Paper), Instruments and Documents. Upon reasonable
request of Lender, and in any event upon the occurrence of any Event of Default,
Borrower shall deliver to Lender all Tangible Chattel Paper and all Instruments
and Documents owned by Borrower duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Lender. Upon request of Lender, and in any event upon the occurrence of any
Event of Default, Borrower shall provide Lender with “control” (as defined in
Article 9 of the UCC) of all Electronic Chattel Paper owned by Borrower by
having Lender identified as the assignee on the records pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of control set forth in the UCC. Upon reasonable request of Lender, and in any
event upon the occurrence of any Event of Default, Borrower also shall deliver
to Lender all security agreements securing any such Chattel Paper and securing
any such Instruments. Borrower will mark conspicuously all such Chattel Paper
and all such Instruments and Documents with a legend, in form and substance
satisfactory to Lender, indicating that such Chattel Paper and such Instruments
and Documents are subject to the Liens in favor of Lender created pursuant to
this Agreement and the other Loan Documents.

-44-

--------------------------------------------------------------------------------

               (ii) Schedule 5.17(ii) sets forth all of the Investment Property,
Securities (both Certificated Securities and Uncertificated Securities),
Securities Entitlements, Financial Assets and Commodity Contracts (other than
any Securities Accounts or Commodities Accounts (and any Securities, Securities
Entitlements, Financial Assets and Commodity Contracts held therein) owned by
Borrower. Borrower shall hereafter give prompt written notice to Lender of the
future acquisition by Borrower of any such Investment Property, Securities,
Securities Entitlements, Financial Assets and Commodity Contracts. Upon request
of Lender, and in any event upon the occurrence of any Event of Default,
Borrower shall provide Lender with “control” (as defined in Article 9 and/or
Article 8 (as applicable) of the UCC) of all such Investment Property,
Securities, Securities Entitlements, Financial Assets and Commodity Contracts.

               (iii) Schedule 5.17(iii) sets forth all of the letters of credit
with an amount available for future drawing thereunder as of the date hereof of
at least $100,000 on which Borrower is the beneficiary and which give rise to
Letter-of-Credit Rights owned by Borrower, and Borrower shall hereafter give
prompt written notice to Lender of the future acquisition by Borrower of any
such Letter-of-Credit Rights and/or Borrower being named beneficiary of or
otherwise receiving any such letter of credit. Upon request of Lender, and in
any event upon the occurrence of any Event of Default, Borrower shall deliver to
Lender all such letters of credit on which Borrower is the beneficiary and which
give rise to such Letter-of-Credit Rights owned by Borrower, in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Lender and also shall take any and all
other actions as may be necessary or desirable, or that Lender may request, from
time to time, to cause Lender to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letters of credit and related Letter-of-Credit
Rights in a manner acceptable to Lender.

               (iv) Schedule 5.17(iv) sets forth all of the Commercial Tort
Claims in which Borrower has any rights or interest on the date hereof,
including descriptions of the events and circumstances giving rise to each such
Commercial Tort Claim and the dates such events and circumstances occurred, the
potential defendants with respect each such Commercial Tort Claim and any court
proceedings that have been instituted with respect to each such Commercial Tort
Claim. Borrower shall promptly give written notice to Lender upon Borrower
becoming aware that it has any rights or interests in any Commercial Tort Claim,
which such notice shall include all of the information with respect to such
Commercial Tort Claim that would have been required to be provided on Schedule
5.17(iv), and Borrower shall, with respect to any such Commercial Tort Claim,
execute and deliver to Lender such documents as Lender shall request to perfect,
preserve or protect the Liens, rights and remedies of Lender with respect to any
such Commercial Tort Claim.

-45-

--------------------------------------------------------------------------------

               (v) Upon request of Lender, Borrower shall promptly deliver to
Lender any and all certificates of title, applications for title or similar
evidence of ownership of all tangible Collateral which, under the provisions of
Article 9 of the UCC as in effect in any applicable state, is a type of asset
with respect to which such a certificate of title or other similar evidence of
ownership is issued and with respect to which perfection of any Lien therein
must be accomplished by notation of such Lien and the holder thereof on such
certificate of title or other similar evidence of ownership, and Borrower shall
cause Lender to be named as lienholder on any such certificate of title or other
evidence of ownership.

     5.17 SEC Filings. Borrower shall cause Holdings to file all reports,
filings and information with the Securities and Exchange Commission as required
by the Exchange Act, the Securities Act of 1933 and any regulations promulgated
thereunder.

SECTION 6 NEGATIVE COVENANTS

     To induce Lender to enter into this Agreement, Borrower hereby covenants
and agrees that until indefeasible payment in full in cash and performance in
full of all Obligations and the termination of the Loan and this Agreement,
Borrower shall not, without the express prior written consent of Lender, take
any of the following actions:

     6.1 Indebtedness. Borrower shall not, directly or indirectly create, incur,
assume, guaranty, or otherwise become or remain directly or indirectly liable,
on a fixed or contingent basis, with respect to any Indebtedness except the
Obligations and the Indebtedness existing as of the date hereof and set forth on
Schedule 6.1; provided that Borrower may create, incur or otherwise become
directly liable with respect to any Indebtedness that is subordinate to the
Obligations on terms and conditions, and pursuant to a subordination agreement,
reasonably acceptable to Lender.

     6.2 Guaranties. Except for the guaranties and endorsements of Instruments
or items of payment for collection in the ordinary course of business, Borrower
shall not guaranty, endorse, or otherwise in any way become or be responsible
for any obligations of any other Person, whether directly or indirectly.

     6.3 Transfers, Liens and Related Matters.

          (A) Transfers. Borrower shall not, make any Asset Distribution, or
grant any option with respect to any of the Collateral or other assets, except
that Borrower may sell Inventory in the ordinary course of business.

          (B) Liens. Except for Permitted Encumbrances, Borrower shall not
directly or indirectly create, incur or assume (or agree to create, incur or
assume) or permit to exist any Lien on or with respect to any of the Collateral
or other assets or any proceeds, income or profits therefrom.

-46-

--------------------------------------------------------------------------------

          (C) No Pledge Restrictions. Borrower shall not, enter into or assume
any agreement (other than the Loan Documents), restricting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

          (D) Restricted Payments. Borrower shall not, directly or indirectly
declare, order, pay, make or set apart any sum for any Restricted Payment,
except as expressly permitted in this Agreement or any other Loan Document.

     6.4 Restriction on Fundamental Changes. Borrower shall not: (a) acquire by
purchase or otherwise all or any material portion of the assets of, or Capital
Stock or other evidence of beneficial ownership, of any Person or any business
or division of any Person or (b) merge into or consolidate with any other
Person.

     6.5 Transactions with Affiliates. Except as disclosed on Schedule 6.5,
Borrower shall not, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale or exchange of property or the
rendering of any service) with any Affiliate or with any officer, director or
employee of Borrower, any Guarantor or any Subsidiary, except for transactions
in the ordinary course of and pursuant to the reasonable requirements of the
businesses of Borrower and upon fair and reasonable terms and which are no less
favorable to Borrower than they would obtain in a comparable arm’s length
transaction with an unaffiliated Person.

     6.6 Environmental Liabilities. Without limiting the generality of Section
5.9 or the representations and warranties of Section 4.15, Borrower shall not:
(a) violate in any respect any applicable Environmental Law; (b) dispose of any
Hazardous Materials (except in accordance with applicable Environmental Law)
into, onto or from, any real property owned, leased or operated by Borrower, any
Guarantor and their Subsidiaries; or (c) permit any Lien imposed pursuant to any
Environmental Law to be imposed or to remain on any real property owned, leased
or operated by Borrower, any Guarantor and their Subsidiaries.

     6.7 Conduct of Business. Borrower shall not, (i) engage in any business
other than businesses of the type engaged in by Borrower on the Closing Date and
any businesses reasonably related thereto.

     6.8 Compliance with ERISA. Borrower shall not, and shall not permit their
Subsidiaries or any other member of the ERISA Affiliate Group to, establish any
new Employee Benefit Plan or amend any existing Employee Benefit Plan after the
Closing Date if the liability or increased liability resulting from such
establishment or amendment could reasonably be expected to have a Material
Adverse Effect. Borrower shall establish, maintain and operate each Employee
Benefit Plan in compliance in all material respects with the provisions of
ERISA, the IRC and all other applicable laws and the regulations and
interpretations thereof.

     6.9 Subsidiaries. Borrower shall not create any Subsidiaries after the
Closing Date.

     6.10 Fiscal Year. Borrower shall not change its fiscal year or adopt a
fiscal year other than the Fiscal Year for tax or accounting purposes.

-47-

--------------------------------------------------------------------------------

     6.11 Press Release; Public Offering Materials. Borrower shall not, disclose
the name of Lender in any press release or in any prospectus, proxy statement or
other materials filed with any governmental entity except as may be required by
law or with Lender’s prior written approval.

     6.12 Payments on and Amendments to Subordinated Debt. Borrower shall not
make any payment on all or part of any Indebtedness for borrowed money. Borrower
shall not amend, supplement or otherwise modify any document, instrument or
agreement relating to any Indebtedness for borrowed money.

     6.13 Organizational Documents. Borrower shall not, amend or otherwise
modify its Organizational Documents in a manner which could impact Lender’s
rights under the Loan Documents and/or with respect to Borrower or the
Collateral, and Borrower shall not, enter into any new shareholder’s agreement
or similar agreement after the date hereof (and Borrower represents and warrants
that true, complete and correct copies of such Organizational Documents as in
effect as of the date hereof complete with all amendments have been delivered to
Lender as of the date hereof).

     6.14 No Impairment of Restricted Payments. Borrower shall not, directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) which
could directly or indirectly restrict, prohibit or require the consent of any
Person with respect to the making of any Restricted Payment by Borrower.

     6.15 Advances, Loans or Investments. Except for Permitted Investments,
Borrower shall not make advances or loans to, or any investment in any Person or
any business division of any Person.

     6.16 Management or Consulting Fees. Borrower shall not pay any management,
consulting or other similar fees incurred prior to the date of this Agreement to
either Mark Sampson or Ralph Proceviat prior to the payment in full of the
Bridge Loan, all accrued and unpaid interest thereon and all unpaid fees and
expenses incurred by Lender in connection therewith.

     6.17 Anti-Terrorism Laws. Borrower is not and shall not be (i) a Person
with whom Lender is restricted from doing business under Executive Order No.
13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved in
making or receiving any contribution of funds, goods or services to or for the
benefit of such a Person or in any transaction that evades or avoids, or has the
purpose of evading or avoiding, the prohibitions set forth in any Anti-Terrorism
Law, or (iii) otherwise in violation of any Anti-Terrorism Law. Borrower shall
provide to Lender any certifications or information that Lender requests to
confirm compliance by Borrower with Anti-Terrorism Laws.

     6.18 Use of Revolving Loans. Borrower shall not use any Revolving Advance
to purchase Inventory that will not be used for purposes of fulfilling an
Eligible Purchase Order or sell to any Account Debtor designated by Lender as
not creditworthy any Inventory purchased with all or any portion of any
Revolving Advance.

-48-

--------------------------------------------------------------------------------

SECTION 7 DEFAULTS, RIGHTS AND REMEDIES

     7.1 Event of Default. “Event of Default” means the occurrence or existence
of any one or more of the following:

          (A) Payment. Failure to make payment of any of the Obligations when
due; or

          (B) Default in Other Agreements. (i) Failure of Borrower, any
Guarantor or any Subsidiary to pay when due (or within any applicable grace
period) any principal, interest, fees or other obligations on any Indebtedness,
or (ii) default by Borrower or any Guarantor under any agreement or agreements
evidencing any Indebtedness or pursuant to which such Indebtedness was issued or
governed if the effect of such default is to enable the holder of such
Indebtedness to accelerate the payment of such Person’s obligations which are
the subject thereof prior to the maturity date thereof or prior to the
regularly-scheduled date of payment thereof, and such default continues beyond
any applicable grace or cure period (whether or not the holder of such
Indebtedness actually accelerates such payment); or

          (C) Breach of Covenants. (i) Failure of Borrower to perform or comply
with any term, condition, covenant, agreement or undertaking contained in
Section 2.12, Section 5.1(A), Section 5.1(B), Section 5.1(C), Section 5.1(F),
Section 5.1(I), Section 5.3, Section 5.5(B), Section 5.11, Section 5.12, Section
5.13, Section 5.16 and SECTION 6, (ii) failure of Borrower to perform or comply
with any other term, condition, covenant, agreement or undertaking contained in
this Agreement that continues unremedied for a period of ten (10) days, or (iii)
failure of any Guarantor to perform or comply with any term, condition,
covenant, agreement or undertaking contained in this Agreement or in any other
Loan Document; or

          (D) Breach of Warranty. Any representation, warranty, certification or
other statement made by Borrower or any Guarantor in this Agreement or any other
Loan Document or in any statement or certificate (including any financial
statement or collateral report) at any time given by such Person in writing
pursuant to or in connection with any Loan Document is false or misleading in
any material respect on the date made or reaffirmed; or

          (E) Change of Control. The occurrence of a Change of Control.

          (F) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court
enters a decree or order for relief with respect to Borrower, any Subsidiary or
any Guarantor or any of their respective properties in an involuntary case under
the Bankruptcy Code or any applicable other bankruptcy, receivership, insolvency
or similar Law now or hereafter in effect, or (2) a decree or order of a court
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over Borrower, or over all or a
substantial part of its property, is entered (whether or not such appointment is
of a temporary nature), or (3) an involuntary case is commenced against
Borrower, any Subsidiary or any Guarantor, under the Bankruptcy Code or any
other applicable bankruptcy, receivership, insolvency or similar Law now or
hereafter in effect and such case is not dismissed or discharged within sixty
(60) days; or

-49-

--------------------------------------------------------------------------------

          (G) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) An order
for relief is entered with respect to Borrower, any Subsidiary or any Guarantor
or any of their respective properties in, or Borrower, any Subsidiary or any
Guarantor commences a voluntary case under, under the Bankruptcy Code or any
applicable other bankruptcy, receivership, insolvency or similar Law now or
hereafter in effect, or (2) Borrower, any Subsidiary or any Guarantor consents
to the entry of an order for relief in an involuntary case or to the conversion
of an involuntary case to a voluntary case under a under the Bankruptcy Code or
any applicable other bankruptcy, receivership, insolvency or similar Law now or
hereafter in effect or consents to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property, or (3) Borrower, any Subsidiary or any Guarantor makes any assignment
for the benefit of creditors, or (4) Borrower, any Subsidiary or any Guarantor
shall admit in writing the present or prospective inability to pay such Person
or Person’s debts as they become due or (5) the Board, member(s), manager(s) or
partner(s) of Borrower, any Subsidiary or any Guarantor adopt any resolution or
otherwise authorizes action to approve any of the actions referred to in this
Section 7.1(G); or

          (H) Liens. Liens, levies, attachments, executions or assessments (or
any of them) are issued with respect to, attaches to or filed or recorded with
respect to or otherwise imposed upon all or any part of the Collateral, the
Pledged Collateral or the assets of Borrower, any Subsidiary or any Guarantor
(other than with respect to Collateral, Permitted Encumbrances) and such lien,
levy or assessment is not stayed, vacated, paid or discharged within ten (10)
days; or

          (I) Judgments. Any money judgment involving an amount, individually or
in the aggregate, in excess of One Hundred Thousand Dollars ($100,000) (in
either case not adequately covered by insurance as to which the insurance
company has acknowledged coverage or undertaken the defense thereof subject only
to customary reservation of rights) is entered or filed against Borrower, any
Subsidiary or any Guarantor or any of their respective assets and remains
unsatisfied, undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

          (J) Dissolution. Any order, judgment or decree is entered against
Borrower, any Guarantor or any Subsidiary decreeing the dissolution or split up
of such Person, or Borrower or any Guarantor voluntarily commences a
liquidation, dissolution or ceases to operate its business; or

          (K) Solvency. Borrower or any Guarantor ceases to be solvent (as
defined and provided for in Section 4.16); or

          (L) Injunction. Borrower, any Guarantor or any Subsidiary is enjoined,
restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business and such order continues for more than thirty (30) days; or

          (M) Invalidity of Loan Documents. Any of the Loan Documents for any
reason ceases to be in full force and effect (except pursuant to the express
terms thereof or due to solely to any act or omission by Lender) or is declared
to be null and void, or Borrower or any Guarantor denies that it has any further
liability under any Loan Documents to which it is party, or gives notice to such
effect, or any Guarantor who is a natural Person shall die; or

-50-

--------------------------------------------------------------------------------

          (N) Failure of Security. Lender does not have or ceases to have a
valid and perfected first priority security interest in the Collateral (subject
only to Permitted Encumbrances) or Pledged Collateral; or

          (O) Licenses and Permits. The loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by
Borrower, any Guarantor or any Subsidiary, if such license or permit is not
obtained or reinstated within ten (10) day, unless such loss, suspension,
revocation or failure to renew could reasonably be expected to have a Material
Adverse Effect; or

          (P) Forfeiture. There is filed against Borrower, any Subsidiary, or
any Guarantor any civil or criminal action, suit or proceeding under any federal
or state racketeering statute (including, without limitation, the Racketeer
Influenced and Corrupt Organization Act of 1970), or any civil or criminal
action, suit or proceeding under any other applicable Law that could result in
the confiscation or forfeiture of any material portion of the Collateral or
other assets of such Person, or any other criminal action, suit or proceeding
under any other applicable criminal Law, and such action, suit or proceeding is
not dismissed within one hundred twenty (120) days;

          (Q) Material Adverse Change. Any event, development or condition shall
have occurred which has had or is reasonably expected to have a Material Adverse
Effect; or

     7.2 Acceleration. Upon the occurrence of any Event of Default described in
the foregoing Sections 7.1(F) or 7.1(G), all Obligations shall automatically
become immediately due and payable, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Borrower. Upon the occurrence of any other Event of Default, Lender may declare
all Obligations to be immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower. Upon the occurrence of any Event of Default and without
impairing the discretionary nature of the Loan, Lender may elect, in its
discretion, to discontinue making Advances to Borrower.

     7.3 Application of Proceeds. From and during the continuance of any Event
of Default, any monies or property actually received by the Lender pursuant to
this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Loan Document or any other agreement with any Loan Party
which secures any of the Obligations, shall be applied in the following order:

          (A) First, to payment of the reasonable expenses, liabilities, losses,
costs, duties, fees, charges or other moneys whatsoever (together with interest
payable thereon) as may have been paid or incurred in, about or incidental to
any sale or other realization of Pledged Collateral or Collateral, including
reasonable compensation to the Lender and its agents and counsel, and to the
payment of any unreimbursed reasonable expenses and indemnities for which the
Lender is to be reimbursed pursuant to this Agreement or any other Loan
Document;

          (B) Second, to the payment of accrued but unpaid fees owing to the
Lender;

-51-

--------------------------------------------------------------------------------

          (C) Third, to the payment of accrued but unpaid interest under this
Agreement;

          (D) Fourth, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of principal of
(x) first, the Bridge Loan; (y) second, the Revolving Advances, and (z) third,
all other Obligations under this Agreement;

          (E) Fifth, any excess after payment in full of all Obligations shall
be paid to such Person who may be lawfully entitled to receive such excess.

     7.4 Remedies. In addition to the rights and remedies of acceleration
provided for in Section 7.2 above, upon the occurrence and during the
continuance of any Event of Default, Lender may exercise against Borrower, their
Subsidiaries and all Guarantors, and their respective properties and assets
including the Collateral, any and all rights and remedies available to Lender
under this Agreement, the other Loan Documents, under any applicable Law or in
equity, and may exercise such rights and remedies in any order, against any one
or more such Persons and/or their respective properties and assets and after any
delay all as Lender may elect in its sole and absolute discretion. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of any Event of Default, in addition to and not in limitation of any
rights or remedies available to Lender under this Agreement and any other Loan
Documents (including any Guarantor Security Documents), under any applicable Law
or in equity, Lender may exercise in respect of the Collateral all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) and may also (a) notify any or all Account
Debtors on the Accounts to make all payments directly to Lender; (b) require
Borrower to, and Borrower hereby agrees that it will, at its expense and upon
request of Lender forthwith, assemble all or part of the Collateral as directed
by Lender and make it available to Lender at a place to be designated by Lender
which is reasonably convenient to both parties; (c) without notice or demand or
legal process, enter upon any premises of Borrower and take possession of the
Collateral; (d) without notice or demand or legal process, deliver to any bank
at which a Blocked Operating Account is maintained notice that such bank shall
take directions with respect to such Blocked Operating Account from only Lender;
and (e) without notice except as specified below, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of
Lender’s offices or elsewhere, at such time or times, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as Lender
may deem commercially reasonable. Borrower agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to Borrower of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. At any sale of the Collateral,
if permitted by law, Lender may bid (which bid may be, in whole or in part, in
the form of cancellation of indebtedness) for the purchase of the Collateral or
any portion thereof for the account of Lender and/or disclaim all warranties.
Lender shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. Borrower shall remain liable for any
deficiency. Lender may adjourn any public or private sale from time to time by
announcement at the time and place fixed thereof, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, Borrower hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any Law now
existing or hereafter enacted. Lender shall not be required to proceed against
any Collateral but may proceed against Borrower directly.

-52-

--------------------------------------------------------------------------------

     7.5 Appointment of Attorney-in-Fact. Without limiting the provisions of
Section 2.8(C) above, Borrower hereby irrevocably makes, constitutes and
appoints each of the officers of Lender or its representatives the true and
lawful attorney and attorney-in-fact for Borrower (without requiring any of them
to act as such) with full power of substitution from time to time in Lender’s
discretion while an Event of Default is continuing to take any action and to
execute any instrument that Lender may deem necessary or advisable to accomplish
the purposes of this Agreement, including: (a) to ask, demand, collect, sue for,
recover, compound, receive and give acquaintance and receipts for moneys due and
to become due under or in respect of any of the Collateral; (b) to adjust,
settle or compromise the amount or payment of any Account, or release wholly or
partly any Account Debtor or obligor thereunder or allow any credit or discount
thereon; (c) to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above; (d) to file
any claims or take any action or institute any proceedings that Lender may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of Lender with respect to any of the Collateral; and (e)
to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, assignments, verifications and notices in
connection with Accounts and other documents relating to the Collateral. This
power of attorney is coupled with an interest and is irrevocable until payment
in full and complete performance of all of the Obligations and termination of
this Agreement.

     7.6 Limitation on Duty of Lender with Respect to Collateral. Beyond the
safe custody thereof, Lender shall not have any duty with respect to any
Collateral in its possession or control (or in the possession or control of any
agent or bailee) or with respect to any income on the Collateral or the
preservation of rights against prior parties or any other rights pertaining to
the Collateral. Lender shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which Lender accords its own
property. Lender shall not be liable or responsible for any loss or damage to
any of the Collateral, or for any diminution in the value thereof, by reason of
the act or omission of any warehouseman, carrier, forwarding agency, consignee
or other agent or bailee selected by Lender in good faith.

     7.7 License of Intellectual Property. For the purposes of Lender exercising
its rights and remedies with respect to the Collateral, Borrower hereby grants,
assigns, transfers and conveys to Lender as a present grant and assignment as of
the date hereof an irrevocable, non-exclusive, royalty-free right and license to
use Borrower’s names (including trade names) and all Intellectual Property owned
or used by Borrower, together with any goodwill associated therewith, and all
personal property of Borrower imprinted with, containing or embodying any of the
foregoing and any similar property, at any time following the occurrence and
during the continuance of any Event of Default hereunder, all to the extent
necessary to enable Lender to complete production of, advertise for sale, and
sell any Collateral and to otherwise realize on the Collateral, and for any
successor or assign to enjoy the benefits of the Collateral. This right and
license shall inure to the benefit of all successors, assigns and transferees of
Lender and its successors, assigns and transferees, whether by voluntary
conveyance, operation of law, assignment, transfer, foreclosure, deed in lieu of
foreclosure or otherwise. Such right and license is granted free of charge,
without requirement that any monetary payment whatsoever be made to Borrower by
Lender. In connection with Lender’s exercise of its rights under this Article,
Borrower agrees that Borrower’s rights under all licenses and all franchise
agreements shall inure to Lender’s benefit.

-53-

--------------------------------------------------------------------------------

     7.8 Waivers, Non-Exclusive Remedies. By making the Advances hereunder,
Lender does not waive any breach of any warranty or representation made by
Borrower or any Guarantor hereunder or under any of the other Loan Documents or
a breach under any agreement, document, or instrument delivered to Lender or
otherwise referred to herein, and all of Lender’s claims and rights resulting
from any breach or misrepresentation by Borrower or any Guarantor is
specifically reserved by Lender. No failure on the part of Lender to exercise,
and no delay in exercising and no course of dealing with respect to, any right
under this Agreement or the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise by Lender of any right under
this Agreement or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right. The rights in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other remedies
provided by law. Lender may exercise its rights and remedies against any one or
more of Borrower and/or Guarantors and/or their respective property or assets
(including the Collateral) at any time and from time to time without regard to
whether any one or more of such rights and remedies have previously been
exercised and/or are then concurrently being exercised against any other one or
more of Borrower and/or Guarantors, and Lender may exercise any one or more of
such rights and remedies in any order without regard to whether any other one or
more of such rights or remedies have been and/or are then concurrently being
exercised.

SECTION 8 MISCELLANEOUS

     8.1 Assignments and Participations. Lender may assign its rights and
delegate its obligations under this Agreement, or sell participations in, all or
any part of the Loan or any other interest herein to an Affiliate or to another
Person at any time and from time to time without prior notice to or consent of
Borrower; provided, however, that Lender shall provide Borrower with notice of
any assignment of the Loan or any portion thereof within five (5) Business Days
after such assignment; provided, further, that failure to provide such notice
shall not affect the validity or enforceability of such assignment or the
Obligations. In the case of an assignment, the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as it would
if it were a Lender hereunder and such Lender shall be relieved of its
obligations hereunder with respect to the commitments or assigned portion
thereof. Borrower hereby acknowledges and agrees that any assignment will give
rise to a direct obligation of Borrower to the assignee, that the assignee shall
be deemed to be a “Lender”, and that the assigning Lender shall be relieved and
discharged of any duties or obligations hereunder to the extent of the interest
assigned. Lender may furnish any information concerning Borrower in its
possession from time to time to assignees and participants (including
prospective assignees and participants), provided that any such assignee or
participant or prospective assignee or participant agrees to maintain the
confidentiality of such information in the same manner as provided for in
Section 8.24 below.

     8.2 Entire Understanding. This Agreement and the other Loan Documents
executed concurrently herewith contain the entire understanding among Lender and
Loan Parties and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof. Any promises, representations, warranties
or guarantees not herein contained or in any other Loan Documents or hereinafter
made shall have no force and effect unless in writing signed by Lender. Neither
this Agreement nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Loan Parties acknowledge that they have been
advised by counsel in connection with the execution of this Agreement and the
other Loan Documents and are not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

-54-

--------------------------------------------------------------------------------

     8.3 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence, and during the continuance, of any Event of Default, Lender, each
assignee of Lender’s interest, and each participant is hereby authorized by
Borrower at any time or from time to time, without notice to Borrower or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other property at any time held or owing by that Lender or
assignee to or for the credit or for the account of Borrower against and on
account of any of the Obligations then outstanding; provided, that no
participant shall exercise such right without the prior written consent of
Lender.

     Borrower, on behalf of itself and its Subsidiaries, hereby agrees, to the
fullest extent permitted by law, that Lender, assignee or participant may
exercise its right of setoff with respect to amounts in excess of its pro rata
share of the Obligations (or, in the case of a participant, in excess of its pro
rata participation interest in the Obligations) and that such Lender, assignee
or participant, as the case may be, shall be deemed to have purchased for cash
in the amount of such excess, participations in each other Lender’s or holder’s
share of the Obligations.

     8.4 Expenses and Attorneys’ Fees. Borrower agrees to promptly pay all fees,
costs and expenses incurred by Lender in connection with any matters
contemplated by or arising out of this Agreement or the other Loan Documents
including the following, and all such fees, costs and expenses shall be part of
the Obligations, payable on demand and secured by the Collateral: (a) fees,
costs and expenses (including reasonable attorneys’ fees, and fees of
environmental consultants, accountants and other professionals retained by
Lender) incurred in connection with the examination, review, negotiation, due
diligence investigation, documentation and closing of the financing arrangements
evidenced by the Loan Documents; (b) fees, costs and expenses (including
reasonable attorneys’ fees and reasonable fees of environmental consultants,
accountants and other professionals retained by Lender) incurred in connection
with the review, negotiation, preparation, documentation, execution and
administration of the Loan Documents, the Loan, and any amendments, waivers,
consents, forbearance and other modifications relating thereto or any
subordination or intercreditor agreements; (c) fees, out of pocket costs and
expenses incurred in creating, perfecting and maintaining perfection of Liens in
favor of Lender including title insurance premiums, real estate survey costs and
mortgage or recording taxes and fees; (d) fees, out of pocket costs and expenses
incurred in connection with forwarding to Borrower the proceeds of Loans
including Lender’s standard wire transfer fee; (e) fees, out of pocket costs,
expenses and bank charges, including bank charges for returned checks, incurred
by Lender in establishing, maintaining and handling lock box accounts, Blocked
Accounts or other accounts for collection of the Collateral; (f) fees, costs,
expenses (including attorneys’ fees) and costs of settlement incurred in
collecting upon or enforcing, preserving and defining rights against the
Collateral or incurred in any action to enforce this Agreement or the other Loan
Documents or to collect any Obligations owing from Borrower or any Guarantor
under this Agreement or any other Loan Document or incurred in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement, whether in the nature of a “workout” or in connection with any
insolvency or bankruptcy proceedings or otherwise; and (g) the cost of procuring
background checks or updating background checks previously obtained by Lender
relating to officers of Borrower (and Borrower shall use their best efforts to
obtain the consent of all officers to such checks or updated checks).

-55-

--------------------------------------------------------------------------------

     8.5 Indemnity. In addition to the payment of expenses pursuant to Section
8.4, whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to indemnify, pay and hold Lender, its and their participants
and its and their assignees and their respective officers, directors, employees,
agents, consultants, auditors, Persons engaged by any of them to evaluate or
monitor the Collateral, affiliates and attorneys of any of them (collectively
called the “Indemnities”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Loan Documents, the consummation of the transactions contemplated by this
Agreement, the statements contained in any term sheet, if any, delivered by
Lender, Lender’s agreement to make the Advances hereunder, the use or intended
use of the proceeds of any of the Loan or the exercise of any right or remedy
hereunder or under the other Loan Documents (the “Indemnified Liabilities”);
provided that Borrower shall have no obligation to an Indemnitee hereunder with
respect to Indemnified Liabilities directly arising from the gross negligence or
willful misconduct of that Indemnitee as finally determined by a court of
competent jurisdiction.

     8.6 Amendments and Waivers. No amendment, modification, termination or
waiver of any provision of this Agreement or of the other Loan Documents, or
consent to any departure by Borrower therefrom or any of the terms, conditions,
or provisions thereof, shall be effective unless the same shall be in writing
and signed by Lender and Borrower. Each amendment, modification, termination or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given.

     8.7 Notices. Unless otherwise specifically provided herein, all notices
shall be in writing addressed to the respective party as set forth below and may
be personally served, sent by facsimile, sent by overnight courier service or
sent by certified United States mail, return receipt requested and postage
prepaid, and shall be deemed to have been given: (a) if delivered in person,
when delivered; (b) if delivered by facsimile, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. Eastern standard time or, if not,
on the next succeeding Business Day, but only if the sending party shall have
received a confirmation of successful transmission from the sending facsimile
machine; (c) if delivered by overnight courier, two (2) Business Days after
delivery to such courier properly addressed; or (d) if by certified U.S. Mail,
return receipt requested, four (4) Business Days after depositing in the United
States mail, with postage prepaid and properly addressed.

-56-

--------------------------------------------------------------------------------


If to Borrower: Nexaira, Inc.   6650 Lusk Blvd   Suite B20     San Diego
California 92121   Attention: Mark Sampson   Facsimile: (604) 682-1044      
With copies to: Clark Wilson LLP   800-855 West Georgia Street   Vancouver, BC
V6C 3H1   Canada     Attention: Virgil Hlus   Facsimile: (604) 687-6314       If
to Lender: Centurion Credit Funding LLC   152 West 57th Street, 54th Floor   New
York, New York 10019   Attention: David Steinberg   Facsimile: (212) 582-2424  
    With a copy to: Blank Rome LLP   The Chrysler Building   405 Lexington
Avenue   New York, New York 10174   Attention: Eliezer M. Helfgott, Esq.  
Facsimile: (212) 885-5001

or to such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this Section
8.7.

     8.8 Survival of Warranties and Certain Agreements.

          (A) All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by Lender regardless of any investigation made by Lender or on its behalf
and notwithstanding that Lender may not have had notice or knowledge of any
breach of a representation or warranty, and shall continue in full force and
effect as long as any Obligation shall remain outstanding.

          (B) This Agreement and the other Loan Documents shall remain in full
force and effect until such time as the Obligations have been indefeasibly paid
and satisfied in cash, in full, at which time this Agreement shall be
terminated; provided, however, that the provisions set forth in Sections
2.10(C), 8.4, 8.5, 8.8, 8.19 and 8.20 (and any guaranty by the Guarantors of the
Obligations of Borrower with respect to such Sections 2.10(C), 8.4, 8.5, 8.19
and 8.20) shall survive termination of this Agreement. Notwithstanding the
foregoing, this Agreement and the other Loan Documents shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Obligations is rescinded or must
otherwise be restored or returned by Lender as a preference, fraudulent
conveyance or otherwise, all as though such payment had not been made.

-57-

--------------------------------------------------------------------------------

     8.9 Indulgence Not Waiver. No failure or delay on the part of Lender in the
exercise of any power, right or privilege shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

     8.10 Marshaling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of Borrower, any Guarantor or any
other party or against or in payment of any or all of the Obligations. To the
extent that Borrower or any Guarantor makes a payment or payments to Lender or
Lender enforces its security interests or exercise its rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
thereof, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

     8.11 Entire Agreement. This Agreement, the Notes, and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties hereto.

     8.12 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

     8.13 Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement or the other
Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
or the other Loan Documents in such or any other jurisdiction, or of such
provision or obligation in any other jurisdiction.

     8.14 Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

-58-

--------------------------------------------------------------------------------

     8.15 APPLICABLE LAW. THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND
ARISING HEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

     8.16 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
except that no Borrower may assign its rights or obligations hereunder.

     8.17 No Fiduciary Relationship; Limitation of Liabilities.

          (A) No Fiduciary Relationship. No provision in this Agreement or in
any of the other Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty on the part of Lender to Borrower.

          (B) Limitation of Liabilities. No Lender, or any affiliate, officer,
director, shareholder, employee, attorney, or agent of Lender shall have any
liability with respect to, and Borrower hereby waives, releases, and agrees not
to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. Borrower hereby waives, releases, and agrees not to
sue Lender or any of Lender’s affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or any of the transactions contemplated hereby.

     8.18 CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF
NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, OR THE
OTHER LOAN DOCUMENTS OR THE OBLIGATIONS SHALL BE LITIGATED IN SUCH COURTS.
BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, THE NOTES,
THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS. BORROWER WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
BORROWER, AT BORROWER’S ADDRESS AS SET FORTH IN SECTION 8.7 OR AS MOST RECENTLY
NOTIFIED BY BORROWER IN WRITING PURSUANT TO SECTION 8.7 AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.

-59-

--------------------------------------------------------------------------------

     8.19 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS.
BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
BORROWER AND LENDER FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

     8.20 Construction. Borrower and Lender each acknowledge that it has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement and the other Loan Documents with its legal counsel and
that this Agreement and the other Loan Documents shall be construed as if
jointly drafted by Borrower and Lender.

     8.21 Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents, or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto. Delivery of an executed counterpart of a signature
page to this Agreement, any amendments, waivers, consents or supplements, or to
any other Loan Document by facsimile or by email delivery of a copy of such an
executed counterpart in PDF format shall be as effective as delivery of a
manually executed counterpart thereof.

     8.22 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower and their Subsidiaries or any of the holder of the
Capital Stock of Borrower and their Subsidiaries or any other Person.

     8.23 Communications by Borrower to Lender. Nothing contained in any letter,
email, written notification, financial statement or other communication, written
or oral, from Borrower to Lender, shall be deemed to be binding on Lender,
unless Lender acknowledges same in writing and expressly agree to be bound
thereby.

     8.24 Confidentiality. For the purposes of this Section 8.24, “Confidential
Information” means all financial projections and all other information delivered
to Lender by or on behalf of Borrower in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature or that is clearly marked or labeled (or otherwise adequately identified)
as being confidential information of Borrower, provided, that such term does not
include information that (a) was publicly known or otherwise known to Lender
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by Lender or any Person acting on its behalf, (c)
otherwise becomes known to Lender other than through disclosure by Borrower, or
(d) constitutes financial statements delivered hereunder that are otherwise
publicly available. Lender will maintain the confidentiality of such
Confidential Information in accordance with commercially reasonable procedures
adopted by Lender in good faith to protect confidential information of third
parties delivered to it, provided, that Lender may deliver or disclose
Confidential Information to:

-60-

--------------------------------------------------------------------------------

          (i) its directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the Loan);

          (ii) its financial advisors and other professional advisors who are
advised to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 8.24;

          (iii) any other Lender or other assignees and participants (including
prospective assignees and participants), provided that any such assignee or
participant or prospective assignee or participant agrees to maintain the
confidentiality of such information in the same manner as provided for this
Section 8.24; or

          (iv) any other Person (including auditors and other regulatory
officials) to which such delivery or disclosure may be necessary or appropriate
(A) to comply with any applicable law, rule, regulation or order, (B) in
response to any subpoena, examination, or other legal process, (C) in connection
with any litigation to which Lender is a party or (D) if an Event of Default
shall have occurred and remain outstanding, to the extent Lender may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies hereunder, under
any other Loan Documents, under any applicable Law or in equity. Each assignee
and participant of Lender’s interest, by its execution and delivery of documents
to evidence its assignment or participation (as the case may be), will be deemed
to have agreed to be bound by, and to be entitled to the benefits of, inter
alia, this Section 8.24.

     Nothing contained in the foregoing shall prevent or limit the ability of
Lender to announce the closing of the transactions under this Agreement.

     8.25 Electronic Execution of Loan Documents. The words “execution,”
“signed,” “signature,” and words of like import in any Loan Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

[THIS SPACE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS.]

-61-

--------------------------------------------------------------------------------

     Witness the due execution hereof by the respective duly authorized officers
of the undersigned as of the date first written above.

LENDER:   CENTURION CREDIT FUNDING LLC          By:         Name: David
Steinberg     Title: Authorized Signatory                 BORROWER:   NEXAIRA,
INC.          By:          Name:       Title:  

Solely with respect to Sections 2.13, 2.14 and 2.15:

NEXAIRA WIRELESS INC.

By:     Name:     Title:  

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------